Exhibit 10.1


FIFTH AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.
Griffin Capital Essential Asset Operating Partnership, L.P. (the “Partnership”)
was formed as a limited partnership under the laws of the State of Delaware,
pursuant to a Certificate of Limited Partnership filed with the Office of the
Secretary of State of the State of Delaware on August 29, 2008. This Fifth
Amended and Restated Limited Partnership Agreement (“Agreement”) is entered into
effective as of April 30, 2019 among Griffin Capital Essential Asset REIT II,
Inc., a Maryland corporation (the “General Partner”) and the Additional Limited
Partners set forth on Exhibit A hereto, and such additional Limited Partners
party hereto from time to time. Capitalized terms used herein but not otherwise
defined shall have the meanings given them in Article 1.
WHEREAS, Griffin Capital Essential Asset REIT, Inc. (the “Original General
Partner”) and Griffin Capital Essential Asset Advisor, LLC, as the “Original
Class A Limited Partner,” entered into an Agreement of Limited Partnership of
The GC Net Lease REIT Operating Partnership, L.P. dated as of August 29, 2008,
pursuant to which the Partnership was formed (the “Original Agreement”);
WHEREAS, the Original General Partner and the Limited Partners entered into a
First Amended and Restated Limited Partnership Agreement of The GC Net Lease
REIT Operating Partnership, L.P. dated as of June 18, 2009 (the “First Amended
and Restated Agreement”) to amend and restate the Original Agreement;
WHEREAS, on February 25, 2013, the Partnership filed a Certificate of Amendment
to Certificate of Limited Partnership of the Partnership changing the name from
The GC Net Lease REIT Operating Partnership, L.P. to Griffin Capital Essential
Asset Operating Partnership, L.P.;
WHEREAS, the Original General Partner and the Limited Partners entered into a
Second Amended and Restated Limited Partnership Agreement of Griffin Capital
Essential Asset Operating Partnership, L.P. dated as of November 5, 2013 (the
“Second Amended and Restated Agreement”) to amend and restate the First Amended
and Restated Agreement to, among other things, designate and reclassify the
existing Partnership Units into Class A Common Units and Class B Common Units
and reflect the designation of the “Preferred Units;”
WHEREAS, simultaneous with the entry into the Second Amended and Restated
Agreement, the Original General Partner entered into Amendment No. 1 to the
Second Amended and Restated Agreement to establish a new series of “Preferred
Units” of Limited Partnership Interest and subsequently issued a certain number
of such Preferred Units, which Preferred Units were fully redeemed effective
November 5, 2015;
WHEREAS, the Original General Partner and the Limited Partners entered into a
Third Amended and Restated Limited Partnership Agreement of Griffin Capital
Essential Asset Operating Partnership, L.P. dated as of October 15, 2014 (the
“Third Amended and Restated Agreement”) to amend and restate the Second Amended
and Restated Agreement to, among other things, incorporate various incentive
distributions payable to the Original Class A Limited Partner and to make other
conforming amendments;
WHEREAS, on August 8, 2018, the Original General Partner issued 5,000,000 shares
of Series A Cumulative Perpetual Convertible Preferred Stock (the “Series A
Preferred Stock”) in a private offering;





--------------------------------------------------------------------------------

Exhibit 10.1


WHEREAS, on December 14, 2018, pursuant to that certain Contribution Agreement
by and among the Partnership, the Original General Partner, Griffin Capital
Company, LLC (“GCC”), and Griffin Capital, LLC (“GC LLC”) (the “Contribution
Agreement”), GCC and GC LLC contributed certain assets to the Partnership,
including all of GC LLC’s right, title and interest in all of the membership
interests in Griffin Capital Real Estate Company, LLC;
WHEREAS, on December 14, 2018, in connection with the transactions contemplated
by the Contribution Agreement, the Original Class A Limited Partner and the
Original General Partner entered into that certain Redemption of Limited Partner
Interest Agreement, whereby the Partnership redeemed all of the partnership
interests held by the Original Class A Limited Partner in the Partnership;
WHEREAS, also on December 14, 2018 and in connection with the transactions
contemplated by the Contribution Agreement, the Original General Partner and the
Limited Partners entered into a Fourth Amended and Restated Limited Partnership
Agreement of Griffin Capital Essential Asset Operating Partnership, L.P. dated
as of December 14, 2018 (the “Fourth Amended and Restated Agreement”) to amend
and restate the Third Amended and Restated Agreement to, among other things,
reflect (i) the authorization of Series A Preferred Units in connection with the
issuance of the Series A Preferred Stock, and to set forth the rights, powers,
privileges, restrictions, qualifications, and limitations of such Series A
Preferred Units, as specified in Exhibit C thereto, and (ii) the redemption of
the Original Class A Limited Partner’s interest and to make other conforming
amendments;
WHEREAS, pursuant to that certain Agreement and Plan of Merger by and among the
General Partner, Griffin Capital Essential Asset Operating Partnership II, L.P.
(“GCEAR II OP”), Globe Merger Sub, LLC, a subsidiary of the General Partner
(“Merger Sub”), the Original General Partner, and the Partnership, on April 30,
2019, the Original General Partner merged with Merger Sub (the “REIT Merger”),
with Merger Sub continuing as the surviving entity, and the Partnership merged
with GCEAR II OP (the “Partnership Merger,” and collectively with the REIT
Merger, the “Mergers”), with the Partnership continuing as the surviving entity
and succeeding to the rights and obligations of GCEAR II OP;
WHEREAS, following completion of the Mergers, on April 30, 2019, Merger Sub
merged with and into the General Partner, with the General Partner continuing as
the surviving entity and the General Partner of the Partnership by operation of
law;
WHEREAS, the General Partner now desires to amend and restate the Fourth Amended
and Restated Agreement to reflect, among other things, the General Partner as
the general partner of the Partnership, the exchange of classes of units of
limited partnership interest pursuant to the Partnership Merger, the
authorization of additional classes of units of limited partnership interest of
GCEAR II OP that were outstanding prior to the Mergers and were issued in
connection with the Mergers, and to make other updates to reflect the effects of
the Mergers;
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
amend and restate the Fourth Amended and Restated Agreement in its entirety and
continue the Partnership as a limited partnership under the Delaware Revised
Uniform Limited Partnership Act, as amended from time to time, as follows:
ARTICLE 1
DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:





--------------------------------------------------------------------------------

Exhibit 10.1


Act means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
Additional Funds has the meaning set forth in Section 4.4.
Additional Limited Partner means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.1 hereof and who is shown as a Limited
Partner on the Partnership Registry.
Additional Securities means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.5 hereof) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.3(a)(iii).
Adjusted Capital Account means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.701-4(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
Administrative Expenses means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner or its Affiliates, including any salaries or
other payments to directors, officers or employees of the General Partner or its
Affiliates, and any accounting and legal expenses of the General Partner or its
Affiliates, which expenses, the Partners have agreed, are expenses of the
Partnership and not the General Partner or such Affiliates, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner or its Affiliates that are attributable to
Properties or partnership interests in a Subsidiary Partnership (other than this
Partnership) that are owned by the General Partner directly.
Affiliate or Affiliated means, as to any other Person, any of the following:
(a)    any Person directly or indirectly owning, controlling or holding, with
power to vote, 10% or more of the outstanding voting securities of such other
Person;
(b)    any Person 10% or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with power to vote, by such
other Person;
(c)    any Person directly or indirectly controlling, controlled by or under
common control with such other Person;
(d)    any executive officer, director, trustee or general partner of such other
Person; and
(e)    any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.
Agreed Value means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the General Partner and the
Additional Limited Partners, the number of Partnership Units issued to each of
them, and their respective Capital Contributions as of the date of contribution
is set forth on Exhibit A.





--------------------------------------------------------------------------------

Exhibit 10.1


Agreement means this Fifth Amended and Restated Limited Partnership Agreement,
as amended, modified, supplemented or restated from time to time, as the context
requires.
Articles of Incorporation means the First Articles of Amendment and Restatement
of the General Partner filed with the Maryland State Department of Assessments
and Taxation, as amended, supplemented or restated from time to time.
Capital Account has the meaning provided in Section 4.5 hereof.
Capital Contribution means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
Cash Amount means an amount of cash equal to the product of the Value of one
REIT Share and the REIT Shares Amount on the date of receipt by the General
Partner of a Notice of Exchange.
Certificate means any instrument or document that is required under the laws of
the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
Class means a class of REIT Shares or Partnership Units, as the context may
require.
Class A REIT Shares means the REIT Shares designated as Class A common stock in
the Articles of Incorporation.
Class A Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class A Unit as provided in this Agreement.
Class AA REIT Shares means the REIT Shares designated as Class AA common stock
in the Articles of Incorporation.
Class AA Unit means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class AA Unit as provided in this Agreement.
Class AAA REIT Shares means the REIT Shares designated as Class AAA common stock
in the Articles of Incorporation.
Class AAA Unit means a Partnership Unit entitling the holder thereof to the
rights of a holder of a Class AAA Unit as provided in this Agreement.
Class D REIT Shares means the REIT Shares designated as Class D common stock in
the Articles of Incorporation.
Class D Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class D Unit as provided in this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


Class E REIT Shares means the REIT Shares designated as Class E common stock in
the Articles of Incorporation.
Class E Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class E Unit as provided in this Agreement.
Class I REIT Shares means the REIT Shares designated as Class I common stock in
the Articles of Incorporation.
Class I Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class I Unit as provided in this Agreement.
Class S REIT Shares means the REIT Shares designated as Class S common stock in
the Articles of Incorporation.
Class S Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class S Unit as provided in this Agreement.
Class T REIT Shares means the REIT Shares designated as Class T common stock in
the Articles of Incorporation.
Class T Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class T Unit as provided in this Agreement.
Code means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
Common Stockholders means holders of REIT Shares.
Common Unit means a Partnership Unit that is not a Preferred Unit.
Distributions means any dividends or other distributions of money or other
property paid by the General Partner to the holders of its REIT Shares or
preferred stock, including dividends that may constitute a return of capital for
federal income tax purposes.
Event of Bankruptcy as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
Exchange Right has the meaning provided in Section 8.5(a) hereof.
Exchanging Partner has the meaning provided in Section 8.5(a) hereof.





--------------------------------------------------------------------------------

Exhibit 10.1


General Partner means Griffin Capital Essential Asset REIT II, Inc., a Maryland
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner.
General Partnership Interest means a Partnership Interest held by the General
Partner that is a general partnership interest. The number of Class E Units held
by the General Partner equal to one percent (1%) of all outstanding Common Units
from time to time is hereby designated as the General Partnership Interest.
Indemnitee means (i) the General Partner or a director, officer or employee of
the General Partner or Partnership, (ii) such other Persons (including
Affiliates of the General Partner or the Partnership) as the General Partner may
designate from time to time, in its sole and absolute discretion.
Independent Director means a director of the General Partner who is not an
officer or employee of the General Partner and meets the requirements for
independence as defined by the General Partner’s Articles of Incorporation.
Joint Venture or Joint Ventures means those joint venture or general partnership
arrangements in which the General Partner or the Partnership is a co-venturer or
general partner which are established to acquire Properties.
Limited Partner means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Limited Partner in
the Partnership. A Limited Partner may hold Common Units, Preferred Units, or
both.
Limited Partnership Interest means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
Liquidation Preference means, with respect to any Preferred Unit as of any date
of determination, the amount (including distributions accumulated, due, or
payable through the date of determination) payable with respect to such
Preferred Unit (as established by the instrument designating such Preferred
Unit) upon the voluntary or involuntary dissolution or winding up of the
Partnership as a preference over distributions to Partnership Units ranking
junior to such Preferred Unit.
Listing means the approval of the REIT Shares, issued by the General Partner
pursuant to an effective registration statement, on a National Securities
Exchange. Upon Listing, the shares shall be deemed Listed.
Loss has the meaning provided in Section 5.1(f) hereof.
National Securities Exchange means any securities exchange registered with the
SEC pursuant to Section 6 of the Securities Exchange Act of 1934, as amended.
Net Asset Value means (i) for any Partnership Units, the net asset value of such
Partnership Units, determined as of the end of business each day as described in
the Prospectus and (ii) for any REIT Shares, the net asset value of such REIT
Shares, determined as of the end of business each day as described in the
Prospectus.
Net Asset Value Per REIT Share means, for each Class of REIT Shares, the net
asset value per share of such Class of REIT Shares, determined as of each
business day as described in the Prospectus.





--------------------------------------------------------------------------------

Exhibit 10.1


Net Asset Value Per Unit means, for each Class of Partnership Unit, the Net
Asset Value Per REIT Share applicable to the corresponding Class of REIT Shares
as of a given time.
Notice of Exchange means the Notice of Exercise of Exchange Right substantially
in the form attached as Exhibit B hereto.
Offer has the meaning set forth in Section 7.1(b)(ii) hereof.
Offering means an offering of Stock that is either (a) registered with the SEC,
or (b) exempt from such registration, excluding Stock offered under any employee
benefit plan.
Opt-out Election has the meaning set forth in Section 11.5(c) hereof.
Partner means any General Partner or Limited Partner.
Partner Nonrecourse Debt Minimum Gain has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
Partnership means Griffin Capital Essential Asset Operating Partnership, L.P., a
Delaware limited partnership.
Partnership Interest means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
Partnership Minimum Gain has the meaning set forth in Regulations Section
1.704-2(d). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the Partnership would realize if it disposed of
the property subject to that liability for no consideration other than full
satisfaction of the liability, and then aggregating the separately computed
gains. A Partner’s share of Partnership Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(1).
Partnership Record Date means the record date established by the General Partner
for the distribution of cash pursuant to Section 5.2 hereof, which record date
shall be the same as the record date established by the General Partner for a
Distribution to the Stockholders of some or all of its portion of such
distribution.
Partnership Representative has the meaning set forth in Section 11.5(a) hereof.
Partnership Unit means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class A Units, Class AA
Units, Class AAA Units, Class D Units, Class E Units, Class I Units, Class S
Units, and Class T Units. Without limitation on the authority of the General
Partner as set forth in Section 4.3 hereof, the General Partner may designate
any Partnership Units, when issued, as Common Units or Preferred Units, may
establish any other class of Partnership Units, and may designate one or more
series of any class of Partnership Units. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A, as such Exhibit may be
amended from time to time.
Partnership Year means the fiscal year of the Partnership, which shall be the
calendar year.





--------------------------------------------------------------------------------

Exhibit 10.1


Percentage Interest means, as to a Partner, with respect to any class or series
of Partnership Units held by such Partner, its interest in such class or series
of Partnership Units as determined by dividing the number of Partnership Units
in such class or series owned by such Partner by the total number of Partnership
Units in such class or series then outstanding. For purposes of determining the
rights and relationships among the various classes and series of Partnership
Units, Preferred Units shall not be considered to have any share of the
aggregate Percentage Interest in the Partnership unless, and only to the extent,
provided otherwise in the instrument creating such class or series of Preferred
Units.
Person means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
Preferred Unit means any Partnership Unit issued from time to time pursuant to
Section 4.3 hereof that is specifically designated by the General Partner at the
time of its issuance as a Preferred Unit. Each class or series of Preferred
Units shall have such designations, preferences, and relative, participating,
optional, or other special rights, powers, and duties, including rights, powers
and duties senior to the Common Units, all as determined by the General Partner,
subject to compliance with the requirements of Section 4.3 hereof.
Profit has the meaning provided in Section 5.1(f) hereof.
Property or Properties means the real properties or real estate investments
which are acquired by the General Partner either directly or through the
Partnership, Joint Ventures, partnerships or other entities.
Prospectus means the prospectus included in the most recent effective
registration statement filed by the General Partner with the SEC with respect to
the applicable Offering, as such prospectus may be amended or supplemented from
time to time.
Push-out Election has the meaning set forth in Section 11.5(c) hereof.
Regulations means the federal income tax regulations promulgated under the Code,
as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
Regulatory Allocations has the meaning set forth in Section 5.1(g) hereof.
REIT means a real estate investment trust under Sections 856 through 860 of the
Code.
REIT Expenses means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any Offering and registration of securities or exemption from
registration by the General Partner and all statements, reports, fees and
expenses incidental thereto, including, without limitation, underwriting
discounts and sales commissions applicable to any such Offering of securities,
any stockholder servicing fees and distribution fees, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the SEC, (v) costs and expenses
associated with compliance by the General Partner with laws, rules and
regulations promulgated





--------------------------------------------------------------------------------

Exhibit 10.1


by any regulatory body, including the SEC and any National Securities Exchange,
(vi) costs and expenses associated with any 401(k) plan, incentive plan, bonus
plan or other plan providing for compensation for the employees of the General
Partner, (vii) costs and expenses incurred by the General Partner relating to
any issuance or redemption of Partnership Interests, and (viii) all other
operating or administrative costs of the General Partner incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership.
REIT Share means a share of common stock, par value $0.001 per share, in the
General Partner (or successor entity, as the case may be), including Class A
REIT Shares, Class AA REIT Shares, Class AAA REIT Shares, Class D REIT Shares,
Class E REIT Shares, Class I REIT Shares, Class S REIT Shares, and Class T REIT
Shares, the terms and conditions of which are set forth in the Articles of
Incorporation.
REIT Shares Amount means a number of REIT Shares having the same Class
designation as the Class of Partnership Units offered for exchange by an
Exchanging Partner equal to such number of Partnership Units; provided that in
the event the General Partner issues to all holders of REIT Shares rights,
options, warrants or convertible or exchangeable securities entitling the
stockholders to subscribe for or purchase REIT Shares, or any other securities
or property (collectively, the “rights”), and the rights have not expired at the
Specified Exchange Date, then the REIT Shares Amount shall also include the
rights issuable to a holder of the REIT Shares Amount of REIT Shares on the
record date fixed for purposes of determining the holders of REIT Shares
entitled to rights.
SEC means the Securities and Exchange Commission.
Securities Act means the Securities Act of 1933, as amended.
Service means the Internal Revenue Service.
Specified Exchange Date means the first business day of the month that is at
least 60 business days after the receipt by the General Partner of the Notice of
Exchange.
Stock means shares of stock of the General Partner of any class or series,
including REIT Shares, preferred stock or shares-in-trust.
Stockholders means the registered holders of the General Partner’s Stock.
Subsidiary means, with respect to any Person, any corporation or other entity of
which a majority of (i) the voting power of the voting equity securities or (ii)
the outstanding equity interests is owned, directly or indirectly, by such
Person.
Subsidiary Partnership means any partnership of which the partnership interests
therein are owned by the General Partner or a direct or indirect Subsidiary of
the General Partner.
Substitute Limited Partner means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.
Successor Entity has the meaning set forth in Section 4.3(a)(ii) herein.
Surviving General Partner has the meaning set forth in Section 7.1(c) hereof.
Transaction has the meaning set forth in Section 7.1(b) hereof.





--------------------------------------------------------------------------------

Exhibit 10.1


Transfer has the meaning set forth in Section 9.2(a) hereof.
Value means, with respect to any Class of REIT Shares, the average of the daily
market price of such REIT Share for the ten (10) consecutive trading days
immediately preceding the date of such valuation. The market price for each such
trading day shall be: (i) if the REIT Shares are Listed, the sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day; (ii) if the REIT Shares
are not Listed, the Net Asset Value Per REIT Share for the REIT Shares of that
Class; provided that if there are no bid and asked prices reported during the
ten (10) days prior to the date in question, the value of the REIT Shares shall
be determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate. In the event the REIT Shares Amount includes rights that a holder
of REIT Shares would be entitled to receive, then the value of such rights shall
be determined by the General Partner acting in good faith on the basis of such
quotations and other information as it considers, in its reasonable judgment,
appropriate.
ARTICLE 2
PARTNERSHIP FORMATION AND IDENTIFICATION
2.1Formation. The Partnership was formed as a limited partnership pursuant to
the Act for the purposes and upon the terms and conditions set forth in this
Agreement.
2.2Name, Office and Registered Agent. The name of the Partnership is Griffin
Capital Essential Asset Operating Partnership, L.P. The specified office and
place of business of the Partnership shall be Griffin Capital Plaza, 1520 E.
Grand Avenue, El Segundo, CA 90245 (telephone number (310) 606-5900; facsimile
number (310) 606-5910). The General Partner may at any time change the location
of such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.
2.3Partners.
(a)The General Partner of the Partnership is Griffin Capital Essential Asset
REIT II, Inc., a Maryland corporation. Its principal place of business is the
same as that of the Partnership.
(b)The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.
2.4Term and Dissolution.
(a)The Partnership shall have perpetual duration, except that the Partnership
shall be dissolved upon the first to occur of any of the following events:
(i)The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership





--------------------------------------------------------------------------------

Exhibit 10.1


if the business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;
(ii)The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);
(iii)The exchange of all Limited Partnership Interests (other than any of such
interests held by the General Partner or Affiliates of the General Partner) for
REIT Shares or the securities of any other entity; or
(iv)The election by the General Partner that the Partnership should be
dissolved.
(b)Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.3(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.6 hereof. Notwithstanding the
foregoing, the liquidating General Partner may either (i) defer liquidation of,
or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.
2.5Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate any and all amendments thereto and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
2.6Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number and Class of Partnership Units owned and the Percentage Interest
represented by such Partnership Units as of the date of such certificate. Any
such certificate (i) shall be in form and substance as approved by the General
Partner, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:
THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE FIFTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., AS AMENDED FROM
TIME TO TIME.
ARTICLE 3
BUSINESS OF THE PARTNERSHIP





--------------------------------------------------------------------------------

Exhibit 10.1


The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner otherwise ceases to
qualify as a REIT, (ii) to enter into any partnership, joint venture or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing, and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the General Partner’s right in its sole and
absolute discretion to cease qualifying as a REIT, the Partners acknowledge that
the General Partner’s current status as a REIT and the avoidance of income and
excise taxes on the General Partner inures to the benefit of all the Partners
and not solely to the General Partner. Notwithstanding the foregoing, the
Limited Partners agree that the General Partner may terminate its status as a
REIT under the Code at any time to the full extent permitted under the Articles
of Incorporation. The General Partner shall also be empowered to do any and all
acts and things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.
ARTICLE 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS
4.1Capital Contributions. The General Partner and the Limited Partners have made
Capital Contributions to the Partnership in exchange for the Partnership
Interests set forth opposite their names on Exhibit A, as amended from time to
time.
4.2Classes of Partnership Units. The General Partner is hereby authorized to
cause the Partnership to issue Partnership Units designated as Class A Units,
Class AA Units, Class AAA Units, Class D Units, Class E Units, Class I Units,
Class S Units, and Class T Units. Each such Class shall have the rights and
obligations attributed to that Class under this Agreement.
4.3Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.3 or in Section 4.4, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.3.
(a)Issuances of Additional Partnership Interests.
(i)General. The General Partner is hereby authorized to cause the Partnership to
issue such additional Partnership Interests in the form of Partnership Units for
any Partnership purpose at any time or from time to time, to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partner, including but not limited to, Partnership Units issued in connection
with the issuance of REIT Shares or of other interests in the General Partner.
Any additional Partnership Interests issued thereby may be issued in one or more
classes, or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including rights, powers and duties senior to any Common
Units, all as shall be determined by the General Partner in its sole and
absolute discretion and without the approval of any Limited Partner, subject to
Delaware law, including, without limitation: (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii)





--------------------------------------------------------------------------------

Exhibit 10.1


the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; provided, however, that no
additional Partnership Interests shall be issued to the General Partner unless:
(1)    (A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.3 and
(B) the General Partner shall make a Capital Contribution to the Partnership in
an amount equal to the proceeds raised in connection with the issuance of such
shares of stock of or other interests in the General Partner;
(2)    the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or
(3)    additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.
In addition, the General Partner may acquire Partnership Interests from other
Partners pursuant to this Agreement. In the event that the Partnership issues
Partnership Interests pursuant to this Section 4.3(a), the General Partner shall
make such revisions to this Agreement (without any requirement of receiving
approval of the Limited Partners) as it deems necessary to reflect the issuance
of such additional Partnership Interests and any special rights, powers, and
duties associated therewith.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.
(ii)Adjustment Events. In the event the General Partner (i) declares or pays a
dividend on any Class of its outstanding REIT Shares in REIT Shares or makes a
distribution to all holders of any Class of its outstanding REIT Shares in REIT
Shares, (ii) subdivides any Class of its outstanding REIT Shares, or (iii)
combines any Class of its outstanding REIT Shares into a smaller number of REIT
Shares with respect to any Class of REIT Shares, then a corresponding adjustment
to the number of outstanding Partnership Units of the applicable Class necessary
to maintain the proportionate relationship between the number of outstanding
Partnership Units of such Class to the number of outstanding REIT Shares of such
Class shall automatically be made. Additionally, in the event that any other
entity shall become General Partner pursuant to any merger, consolidation, or
combination of the General Partner with or into another entity (the “Successor
Entity”), the number of outstanding Partnership Units of each Class shall be
adjusted by multiplying such number by the number of shares of the Successor
Entity into which one REIT Share of such Class is converted pursuant to such
merger, consolidation, or combination, determined as of the date of such merger,
consolidation, or combination. Any adjustment to the number of outstanding
Partnership Units of any Class shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event; provided, however, that if the General Partner receives a Notice of
Exchange after the record date, but prior to the effective date of such
dividend, distribution, subdivision, or combination, or such merger,
consolidation, or combination, the number of outstanding Partnership Units of
any Class shall be determined as if the General Partner had received the Notice
of Exchange immediately prior to the record date for such dividend,
distribution, subdivision, or combination





--------------------------------------------------------------------------------

Exhibit 10.1


or such merger, consolidation, or combination. If the General Partner takes any
other action affecting the REIT Shares other than actions specifically described
above and, in the opinion of the General Partner such action would require an
adjustment to the number of Partnership Units to maintain the proportionate
relationship between the number of outstanding Partnership Units to the number
of outstanding REIT Shares, the General Partner shall have the right to make
such adjustment to the number of Partnership Units, to the extent permitted by
law, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances.
(iii)Upon Issuance of Additional Securities. The General Partner shall not issue
any Additional Securities other than to all holders of REIT Shares, unless (A)
the General Partner shall cause the Partnership to issue to the General Partner,
as the General Partner may designate, Partnership Interests or rights, options,
warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of the Additional Securities, and (B) the
General Partner contributes the net proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly and through the General Partner, to the
Partnership; provided, however, that the General Partner is allowed to issue
Additional Securities in connection with an acquisition of a property to be held
directly by the General Partner, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved and determined to be in the
best interests of the General Partner and the Partnership by a majority of the
Independent Directors (as defined in the Articles of Incorporation), in which
instance the General Partner is allowed to use net proceeds from the issuance
and sale of such Additional Securities to redeem REIT Shares pursuant to a share
redemption program. Without limiting the foregoing, the General Partner is
expressly authorized to issue Additional Securities for less than fair market
value, and to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to an employee share
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value or employee stock options that have an exercise price that is
less than the fair market value of the REIT Shares, either at the time of
issuance or at the time of exercise, and (y) the General Partner contributes all
proceeds from such issuance to the Partnership. For example, and without
limiting the foregoing, in the event the General Partner issues REIT Shares of
any Class for a cash purchase price and contributes all of the net proceeds of
such issuance to the Partnership as required hereunder, the General Partner
shall be issued a number of additional Partnership Units having the same Class
designation as the issued REIT Shares equal to such number of such REIT Shares
issued by the General Partner, the net proceeds of which were so contributed.
(b)Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 hereof and in connection
with the required issuance of additional Partnership Units to the General
Partner for such Capital Contributions pursuant to Section 4.3(a) hereof. In
connection with any and all issuances of REIT Shares pursuant to the General
Partner’s distribution





--------------------------------------------------------------------------------

Exhibit 10.1


reinvestment plan, the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the distributions
that have been reinvested in respect of the REIT Shares issued by the General
Partner in return for an equal number of Partnership Units having the same Class
designation as the issued REIT Shares.
4.4Additional Funding. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.
4.5Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) a Partnership Interest (other than a de
minimis interest) is granted as consideration for the provision of services to
or for the benefit of the Partnership by an existing Partner acting in a partner
capacity, or by a new Partner acting in a partner capacity in anticipation of
being a Partner, the General Partner shall revalue the property of the
Partnership to its fair market value (as determined by the General Partner, in
its sole and absolute discretion, and taking into account Section 7701(g) of the
Code) in accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.1 if
there were a taxable disposition of such property for its fair market value (as
determined by the General Partner, in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code) on the date of the revaluation.
4.6Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.6,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the
Partnership’s property is revalued by the General Partner and the part of the
year beginning on the following day either (i) as if the taxable year had ended
on the date of the adjustment or (ii) based on the number of days in each part.
The General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part of the
year shall be based on the adjusted Percentage Interests.
4.7No Interest on Contributions. No Partner shall be entitled to interest on its
Capital Contribution.





--------------------------------------------------------------------------------

Exhibit 10.1


4.8Return of Capital Contributions. No Partner shall be entitled to withdraw any
part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.
4.9No Third Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners. In addition, it is the
intent of the parties hereto that no distribution to any Limited Partner shall
be deemed a return of money or other property in violation of the Act. However,
if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Limited Partner is obligated to return such
money or property, such obligation shall be the obligation of such Limited
Partner and not of the General Partner. Without limiting the generality of the
foregoing, a deficit Capital Account of a Partner shall not be deemed to be a
liability of such Partner nor an asset or property of the Partnership and upon a
liquidation within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), if
any Partner has a deficit Capital Account (after giving effect to all
contributions, distributions, allocations and other Capital Account adjustments
for all taxable years, including the year during which such liquidation occurs),
such Partner shall have no obligation to make any Capital Contribution to reduce
or eliminate the negative balance of such Partner’s Capital Account.    
ARTICLE 5
PROFITS AND LOSSES; DISTRIBUTIONS
5.1Allocation of Profit and Loss.
(a)General. After giving effect to the special allocations set forth in Sections
5.1(b) and 5.1(c) and the priority allocation with respect to the Preferred
Units in Section 5.1(d) below, the Partnership’s Profits and Losses shall be
allocated among the Partners in each taxable year (or portion thereof) as
provided below.
(i)Profits. Profits shall be allocated:
(A)    first, to Partners holding Preferred Units (and if there are Preferred
Units with different priorities in preference in distribution, then in the order
of their preference in distribution) to the extent that Losses previously
allocated to such Partners pursuant to Section 5.1(a)(ii)(B) below exceed
Profits previously allocated to such Partners pursuant to this Section
5.1(a)(i)(A);
(B)    second, to the General Partner to the extent that Losses previously
allocated to the General Partner pursuant to Section 5.1(a)(ii)(C) below exceed
Profits previously allocated to the General Partner pursuant to this Section
5.1(a)(i)(B);





--------------------------------------------------------------------------------

Exhibit 10.1


(C)    third, to those Partners, including the General Partner, holding Common
Units who have been allocated Losses pursuant to Section 5.1(a)(ii)(A) below in
excess of Profits previously allocated to such Partners pursuant to this Section
5.1(a)(i)(C) (and as among such Partners, in proportion to their respective
excess amounts);
(D)    fourth, to the Partners in accordance with their respective Percentage
Interests in Common Units.
(ii)Losses. Losses shall be allocated:
(A)    first, to the Partners, including the General Partner, holding Common
Units in accordance with their respective Percentage Interests in Common Units,
until the Adjusted Capital Account (ignoring for this purpose any amounts a
Partner is obligated to contribute to the capital of the Partnership or is
deemed obligated to contribute pursuant to Regulations Section
1.704-1(b)(2)(ii)(c)(2)) of each Partner is reduced to zero;
(B)    second, to Partners holding Preferred Units in accordance with each such
Partner’s respective percentage interests in the Preferred Units determined
under the respective terms of the Preferred Units (and if there are Preferred
Units with different priorities in preference in distribution, then in the
reverse order of their preference in distribution), until the Adjusted Capital
Account (modified in the same manner as in clause (A)) of each such holder is
reduced to zero;
(C)    third, to the General Partner.
(b)Minimum Gain Chargeback. Notwithstanding any provision to the contrary, (i)
any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” with respect to the “partner nonrecourse debt”
within the meaning of Regulations Section 1.704-2(b)(4) to which such partner
nonrecourse deduction is attributable in accordance with Regulations Section
1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum Gain
within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations Section
1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in Regulations Section 1.704-2(j), and (iv) if there is
a net decrease in Partner Nonrecourse Debt Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Section 1.704-(2)(g), items
of gain and income shall be allocated among the Partners in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.
(c)Qualified Income Offset. If a Partner unexpectedly receives in any taxable
year an adjustment, allocation, or distribution described in subparagraphs (4),
(5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases
a deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall





--------------------------------------------------------------------------------

Exhibit 10.1


be allocated specially for such taxable year (and, if necessary, later taxable
years) items of income and gain in an amount and manner sufficient to eliminate
such deficit Capital Account balance as quickly as possible as provided in
Regulations Section 1.704-1(b)(2)(ii)(d); provided, that an allocation pursuant
to this Section 5.1(c) shall be made only if and to the extent that such Partner
would have a deficit Capital Account balance after all other allocations
provided for in Article 5 have been tentatively made as if this Section 5.1(c)
were not in this Agreement. This Section 5.1(c) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
(d)Priority Allocation With Respect to Preferred Units. Profits, and if
necessary, items of Partnership gross income or gain for the current taxable
year, shall be specially allocated to Partners that own Preferred Units in an
amount equal to the excess, if any, of the cumulative distributions received by
such Partner for or with respect to the current taxable year and all prior
taxable years with respect to such Preferred Units (with a distribution made on
the first business day after the end of a year being treated as made with
respect to such year) (other than distributions that are treated as being in
satisfaction of the Liquidation Preference for any Preferred Units held by such
Partner or amounts paid in redemption of any Preferred Units, except to the
extent that the Liquidation Preference or amount paid in redemption includes
accrued and unpaid distributions) over the cumulative allocations of Partnership
Profits, gross income and gain to such Partner under this Section 5.1(d) for all
prior taxable years.
(e)Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(f)Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(b), 5.1(c), or 5.1(d). All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.1, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code including a
method that may result in a Partner receiving a disproportionately larger share
of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.
(g)Curative Allocations. The allocations set forth in Sections 5.1(b) and 5.1(c)
of this Agreement (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations. The General Partner is authorized to
offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.1(g). Therefore, notwithstanding any other
provision of this Section 5.1





--------------------------------------------------------------------------------

Exhibit 10.1


(other than the Regulatory Allocations), the General Partner shall make such
offsetting special allocations of Partnership income, gain, loss or deduction in
whatever manner it deems appropriate so that, after such offsetting allocations
are made, each Partner’s Capital Account is, to the extent possible, equal to
the Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of this Agreement and all Partnership items were
allocated pursuant to Sections 5.1(a), 5.1(d) and 5.1(e).
5.2Distributions.
(a)Cash Available for Distribution. The Partnership shall distribute cash on a
quarterly (or, at the election of the General Partner, more frequent) basis, in
an amount determined by the General Partner in its sole and absolute discretion,
to the Partners who are Partners on the Partnership Record Date with respect to
such quarter (or other distribution period) in the following order of priority:
(i)First, to the holders of the Preferred Units, if any, in such amounts as is
required for the Partnership to pay all distributions and any other amounts with
respect to such Preferred Units accumulated, due or payable in accordance with
the instruments designating such Preferred Units through the last day of such
quarter or other distribution period (such distributions shall be made to such
Partners in such order of priority and with such preferences as have been
established with respect to such Preferred Units as of the last day of such
quarter or other distribution period); and
(ii)Then, to the holders of the Common Units, including the General Partner, in
amounts proportionate to the aggregate Net Asset Value of the Partnership Units
held by the respective Partners on the Partnership Record Date, except that the
amount distributed per Partnership Unit of any Class may differ from the amount
per Partnership Unit of another Class on account of differences in
Class-specific expense allocations with respect to REIT Shares as described in
the Prospectus or for other reasons as determined by the Board of Directors of
the General Partner. Any such differences shall correspond to differences in the
amount of distributions per REIT Share for REIT Shares of different Classes,
with the same adjustments being made to the amount of distributions per
Partnership Unit for Partnership Units of a particular Class as are made to the
distributions per REIT Share by the General Partner with respect to REIT Shares
having the same Class designation.
Provided, however, that if a new or existing Partner acquires an additional
Partnership Interest in exchange for a Capital Contribution on any date other
than the next day after a Partnership Record Date, the cash distribution
attributable to such additional Partnership Interest relating to the Partnership
Record Date next following the issuance of such additional Partnership Interest
(or relating to the Partnership Record Date if such Partnership Interest was
acquired on a Partnership Record Date) shall be reduced in the proportion to (i)
the number of days that such additional Partnership Interest is held by such
Partner bears to (ii) the number of days between such Partnership Record Date
(including such Partnership Record Date) and the immediately preceding
Partnership Record Date.
(b)Withholding; Partnership Loans. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that it
determines to be necessary or appropriate to cause the Partnership to comply
with any withholding requirements established under the Code or any other
federal, state or local law including, without limitation, pursuant to Sections
1441, 1442, 1445 and 1446 of the Code. To the extent that the Partnership is
required to withhold and pay over to any taxing authority any amount resulting
from the allocation or distribution of income to any Partner or assignee
(including by reason of Section 1446 of the Code), either (i) if the actual
amount to be distributed to the





--------------------------------------------------------------------------------

Exhibit 10.1


Partner equals or exceeds the amount required to be withheld by the Partnership,
the amount withheld shall be treated as a distribution of cash in the amount of
such withholding to such Partner, or (ii) if the actual amount to be distributed
to the Partner is less than the amount required to be withheld by the
Partnership, the excess of the amount required to be withheld over the actual
amount to be distributed shall be treated as a loan (a “Partnership Loan”) from
the Partnership to the Partner on the day the Partnership pays over such amount
to a taxing authority. A Partnership Loan shall be repaid through withholding by
the Partnership with respect to subsequent distributions to the applicable
Partner or assignee. In the event that a Limited Partner (a “Defaulting Limited
Partner”) fails to pay any amount owed to the Partnership with respect to the
Partnership Loan within 15 days after demand for payment thereof is made by the
Partnership on the Limited Partner, the General Partner, in its sole and
absolute discretion, may elect to make the payment to the Partnership on behalf
of such Defaulting Limited Partner. In such event, on the date of payment, the
General Partner shall be deemed to have extended a loan (a “General Partner
Loan”) to the Defaulting Limited Partner in the amount of the payment made by
the General Partner and shall succeed to all rights and remedies of the
Partnership against the Defaulting Limited Partner as to that amount. Without
limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.
Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(b) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(c)Limitation on Distributions. In no event may a Partner receive a distribution
of cash with respect to a Partnership Unit if such Partner is entitled to
receive a cash distribution as the holder of record of a REIT Share for which
all or part of such Partnership Unit has been or will be exchanged.
5.3REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to pay stockholder dividends that will
allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.
5.4No Right to Distributions In Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.
5.5Limitations of Return of Capital Contributions. Notwithstanding any of the
provisions of this Article 5, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.
5.6Distributions Upon Liquidation. Upon liquidation of the Partnership, after
payment of, or adequate provision for, debts and obligations of the Partnership,
including any Partner loans or preferred





--------------------------------------------------------------------------------

Exhibit 10.1


returns owed to holder of any Preferred Units, any remaining assets of the
Partnership shall be distributed among the holders of Class A Units, Class AA
Units, Class AAA Units, Class D Units, Class E Units, Class I Units, Class S
Units, and Class T Units ratably in proportion to the respective Net Asset Value
per Unit for each Class until the Net Asset Value per Unit for each Unit has
been paid. For purposes of the preceding sentence, the Capital Account of each
Partner shall be determined after all adjustments have been made in accordance
with Sections 4.5, 5.1 and 5.2 resulting from Partnership operations and from
all sales and dispositions of all or any part of the Partnership’s assets. To
the extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.
5.7Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.
ARTICLE 6
RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER
6.1Management of the Partnership.
(a)Except as otherwise expressly provided in this Agreement, the General Partner
shall have full, complete and exclusive discretion to manage and control the
business of the Partnership for the purposes herein stated, and shall make all
decisions affecting the business and assets of the Partnership. Subject to the
restrictions specifically contained in this Agreement, the powers of the General
Partner shall include, without limitation, the authority to take the following
actions on behalf of the Partnership:
(i)to acquire, purchase, own, operate, lease and dispose of (other than in a
“prohibited transaction” within the meaning of Section 857(b)(6)(B)(iii) of the
Code) any real property and any other property or assets including, but not
limited to notes and mortgages, that the General Partner determines are
necessary or appropriate or in the best interests of the business of the
Partnership;
(ii)to construct buildings and make other improvements on the Properties owned
or leased by the Partnership;
(iii)to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;





--------------------------------------------------------------------------------

Exhibit 10.1


(v)to pay, either directly or by reimbursement, for all Administrative Expenses
to third parties or to the General Partner or its Affiliates as set forth in
this Agreement;
(vi)to guarantee or become a co-maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
(vii)to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all Administrative
Expenses of the General Partner, the Partnership or any Subsidiary of either, to
third parties or to the General Partner as set forth in this Agreement;
(viii)to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(ix)to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(x)to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xi)to make or revoke any election permitted or required of the Partnership by
any taxing authority;
(xii)to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;
(xiv)to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such reasonable remuneration
as the General Partner may deem reasonable and proper;
(xv)to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;





--------------------------------------------------------------------------------

Exhibit 10.1


(xvi)to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;
(xviii)to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;
(xix)to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, limited liability companies, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to, its
Subsidiaries and any other Person in which it has an equity interest from time
to time);
(xx)to establish Partnership reserves for working capital, capital expenditures,
contingent liabilities, or any other valid Partnership purpose;
(xxi)to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and
(xxiii)to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.
(b)Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
6.2Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
6.3Indemnification and Exculpation of Indemnitees.
(a)The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or





--------------------------------------------------------------------------------

Exhibit 10.1


proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise.
Any indemnification pursuant to this Section 6.3 shall be made only out of the
assets of the Partnership.
(b)The indemnification provided by this Section 6.3 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(c)The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(d)For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
(e)In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(f)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.3 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(g)The provisions of this Section 6.3 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
(h)Neither the amendment nor repeal of this Section 6.3, nor the adoption or
amendment of any other provision of the Agreement inconsistent with Section 6.3,
shall apply to or affect in any respect the applicability with respect to any
act or failure to act which occurred prior to such amendment, repeal or
adoption.
6.4Liability of the General Partner.
(a)Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in





--------------------------------------------------------------------------------

Exhibit 10.1


good faith. The General Partner shall not be in breach of any duty that the
General Partner may owe to the Limited Partners or the Partnership or any other
Persons under this Agreement or of any duty stated or implied by law or equity
provided the General Partner, acting in good faith, abides by the terms of this
Agreement.
(b)The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership, itself and its stockholders collectively, that the
General Partner is under no obligation to consider the separate interests of the
Limited Partners (including, without limitation, the tax consequences to Limited
Partners or the tax consequences of some, but not all, of the Limited Partners)
in deciding whether to cause the Partnership to take (or decline to take) any
actions. In the event of a conflict between the interests of its stockholders on
one hand and the Limited Partners on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
its stockholders or the Limited Partners; provided, however, that for so long as
the General Partner directly owns a controlling interest in the Partnership, any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either its stockholders
or the Limited Partner shall be resolved in favor of the stockholders. The
General Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.
(c)Subject to its obligations and duties as General Partner set forth in Section
6.1 hereof, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
(d)Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the General Partner to continue to
qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.
(e)Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.
6.5Reimbursement of General Partner.
(a)Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
(b)The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses.





--------------------------------------------------------------------------------

Exhibit 10.1


6.6Outside Activities. Subject to the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, any officer, director, employee, agent, trustee,
Affiliate or stockholder of the General Partner shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner shall have
no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Limited
Partner, even if such opportunity is of a character which, if presented to the
Partnership or any Limited Partner, could be taken by such Person.
6.7Employment or Retention of Affiliates.
(a)Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.
(b)The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.
(c)The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.
(d)Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.
6.8General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of Properties, shall be conducted through
the Partnership or one or more Subsidiary Partnerships; provided, however, that
the General Partner is allowed to make a direct acquisition, but if and only if,
such acquisition is made in connection with the issuance of Additional
Securities, which direct acquisition and issuance have been approved and
determined to be in the best interests of the General Partner and the
Partnership by a majority of the Independent Directors.
6.9Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General





--------------------------------------------------------------------------------

Exhibit 10.1


Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner. The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
6.10Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
distribution reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
having the same Class designation as the redeemed REIT Shares on the same terms
that the General Partner redeemed such REIT Shares (including any applicable
discount to NAV). Moreover, if the General Partner makes a cash tender offer or
other offer to acquire REIT Shares, then the General Partner shall cause the
Partnership to make a corresponding offer to the General Partner to acquire an
equal number of Partnership Units held by the General Partner having the same
Class designation as the REIT Shares proposed to be acquired. In the event any
REIT Shares are exchanged by the General Partner pursuant to such offer, the
Partnership shall redeem an equivalent number of the General Partner’s
Partnership Units having the same Class designation as the REIT Shares being
exchanged on the same terms that the General Partner exchanged such REIT Shares.
ARTICLE 7
CHANGES IN GENERAL PARTNER
7.1Transfer of the General Partner's Partnership Interest.
(a)The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Section 7.1(b), (c) or (d).
(b)Except as otherwise provided in Section 7.1(c) or (d) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or sale of all or substantially all of its assets, (other
than in connection with a change in the General Partner’s state of incorporation
or organizational form) in each case which results in a change of control of the
General Partner (a “Transaction”), unless:
(i)the approval of the holders of a majority of the Common Units is obtained;
(ii)as a result of such Transaction all Limited Partners will receive for each
Common Unit of each Class an amount of cash, securities, or other property equal
to the greatest amount of cash, securities or other property paid in the
Transaction to a holder of one REIT Share having the same Class designation as
that Common Unit in consideration of such REIT Share, provided that if, in
connection with the Transaction, a purchase, tender or exchange offer (“Offer”)
shall have been made to and accepted by the holders of more than 50% of the
outstanding REIT Shares, each holder of Common Units shall be given the option
to exchange its Common Units for the greatest amount of cash, securities, or
other property which a Limited Partner would have received had it (A) exercised
its Exchange Right and (B) sold, tendered





--------------------------------------------------------------------------------

Exhibit 10.1


or exchanged pursuant to the Offer the REIT Shares received upon exercise of the
Exchange Right immediately prior to the expiration of the Offer; or
(iii)the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive an amount of cash, securities, or other
property (expressed as an amount per REIT Share) that is no less than the
greatest amount of cash, securities, or other property (expressed as an amount
per REIT Share) received in the Transaction by any holder of REIT Shares having
the same Class designation as the Common Units being exchanged.
(c)Notwithstanding Section 7.1(b), the General Partner may merge with or into or
consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Surviving General Partner”), other than Partnership Units held by
the General Partner, are contributed, directly or indirectly, to the Partnership
as a Capital Contribution in exchange for Partnership Units with a fair market
value equal to the value of the assets so contributed as determined by the
Surviving General Partner in good faith and (ii) the Surviving General Partner
expressly agrees to assume all obligations of the General Partner, as
appropriate, hereunder. Upon such contribution and assumption, the Surviving
General Partner shall have the right and duty to amend this Agreement as set
forth in this Section 7.1(c). The Surviving General Partner shall in good faith
arrive at a new method for the calculation of the Cash Amount and the REIT
Shares Amount after any such merger or consolidation so as to approximate the
existing method for such calculation as closely as reasonably possible. Such
calculation shall take into account, among other things, the kind and amount of
securities, cash and other property that was receivable upon such merger or
consolidation by a holder of REIT Shares or options, warrants or other rights
relating thereto, and to which a holder of Partnership Units could have acquired
had such Partnership Units been exchanged immediately prior to such merger or
consolidation. The Surviving General Partner also shall in good faith modify the
definition of REIT Shares and make such amendments to Section 8.5 hereof so as
to approximate the existing rights and obligations set forth in Section 8.5 as
closely as reasonably possible. The above provisions of this Section 7.1(c)
shall similarly apply to successive mergers or consolidations permitted
hereunder.
In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the fiduciary duties of the board of directors of the General
Partner to the Stockholders under applicable law.
(d)Notwithstanding Section 7.1(b),
(i)a General Partner may transfer all or any portion of its General Partnership
Interest to (A) a wholly-owned Subsidiary of such General Partner or (B) the
owner of all of the ownership interests of such General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and
(ii)the General Partner may engage in Transactions not required by law or by the
rules of any National Securities Exchange on which the REIT Shares are listed to
be submitted to the vote of the holders of the REIT Shares.





--------------------------------------------------------------------------------

Exhibit 10.1


7.2Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:
(a)the Person to be admitted as a substitute or additional General Partner shall
have accepted and agreed to be bound by all the terms and provisions of this
Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 hereof in connection with such
admission shall have been performed;
(b)if the Person to be admitted as a substitute or additional General Partner is
a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and
(c)counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner’s limited liability.
7.3Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.
(a)Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.3(b) hereof. The merger of the General Partner
with or into any entity that is admitted as a substitute or successor General
Partner pursuant to Section 7.2 hereof shall not be deemed to be the withdrawal,
dissolution or removal of the General Partner.
(b)Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof and
any other provisions of this Agreement, a substitute General Partner by consent
of a majority in interest of the Limited Partners. If the Limited Partners elect
to continue the business of the Partnership and admit a substitute General
Partner, the relationship with the Partners and of any Person who has acquired
an interest of a Partner in the Partnership shall be governed by this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


7.4Removal of a General Partner.
(a)Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of, a
General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.
(b)If a General Partner has been removed pursuant to this Section 7.4 and the
Partnership is continued pursuant to Section 7.3 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.3(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.2 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner. Such fair market value shall be determined
by an appraiser mutually agreed upon by the General Partner and a majority in
interest of the Limited Partners within 10 days following the removal of the
General Partner. In the event that the parties are unable to agree upon an
appraiser, the removed General Partner and a majority in interest of the Limited
Partners each shall select an appraiser. Each such appraiser shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partnership Interest within 30 days of the General Partner’s removal, and the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals; provided, however, that if the
higher appraisal exceeds the lower appraisal by more than 20% of the amount of
the lower appraisal, the two appraisers, no later than 40 days after the removal
of the General Partner, shall select a third appraiser who shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partnership Interest no later than 60 days after the removal of the General
Partner. In such case, the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals closest
in value.
(c)The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.4(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to Section
7.4(b).
(d)All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.





--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
8.1Management of the Partnership. The Limited Partners shall not participate in
the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.
8.2Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.
8.3Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
8.4Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof, if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
tax purposes. The General Partner shall be entitled to make such reasonable
inquiry of the Limited Partners as is required to establish compliance by the
Limited Partners with the provisions of this Section.
8.5Exchange Right.
(a)Subject to Sections 8.5(b), 8.5(c), 8.5(d), and 8.5(e) and the provisions of
any agreements between the Partnership and one or more holders of Common Units
with respect to Common Units held by them, each holder of Common Units shall
have the right (the “Exchange Right”) to require the Partnership to redeem on a
Specified Exchange Date all or a portion of the Common Units held by such
Limited Partner at an exchange price equal to and in the form of the Cash Amount
to be paid by the Partnership, provided that such Common Units shall have been
outstanding for at least one year. The Exchange Right shall be exercised
pursuant to a Notice of Exchange delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the Exchange Right
(the “Exchanging Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Exchange Right if the General Partner elects to
purchase the Common Units subject to the Notice of Exchange pursuant to Section
8.5(b); and provided, further, that no holder of Common Units may deliver more
than two Notices of Exchange during each calendar year. A Limited Partner may
not exercise the Exchange Right for less than 1,000 Common Units or, if such
Limited Partner holds less than 1,000 Common Units, all of the Common Units held
by such Partner. The Exchanging Partner shall have no right, with respect to any
Common Units so exchanged,





--------------------------------------------------------------------------------

Exhibit 10.1


to receive any distribution paid with respect to Common Units if the record date
for such distribution is on or after the Specified Exchange Date.
(b)Notwithstanding the provisions of Section 8.5(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have offered to sell the Common
Units described in the Notice of Exchange to the General Partner, and the
General Partner may, in its sole and absolute discretion, elect to purchase
directly and acquire such Common Units by paying to the Exchanging Partner
either the Cash Amount or the REIT Shares Amount, as elected by the General
Partner (in its sole and absolute discretion), on the Specified Exchange Date,
whereupon the General Partner shall acquire the Common Units offered for
exchange by the Exchanging Partner and shall be treated for all purposes of this
Agreement as the owner of such Common Units. If the General Partner shall elect
to exercise its right to purchase Common Units under this Section 8.5(b) with
respect to a Notice of Exchange, it shall so notify the Exchanging Partner
within five business days after the receipt by the General Partner of such
Notice of Exchange. Unless the General Partner (in its sole and absolute
discretion) shall exercise its right to purchase Common Units from the
Exchanging Partner pursuant to this Section 8.5(b), the General Partner shall
have no obligation to the Exchanging Partner or the Partnership with respect to
the Exchanging Partner’s exercise of the Exchange Right. In the event the
General Partner shall exercise its right to purchase Common Units with respect
to the exercise of an Exchange Right in the manner described in the first
sentence of this Section 8.5(b), the Partnership shall have no obligation to pay
any amount to the Exchanging Partner with respect to such Exchanging Partner’s
exercise of such Exchange Right, and each of the Exchanging Partner, the
Partnership, and the General Partner, as the case may be, shall treat the
transaction between the General Partner, as the case may be, and the Exchanging
Partner for federal income tax purposes as a sale of the Exchanging Partner’s
Common Units to the General Partner, as the case may be. Each Exchanging Partner
agrees to execute such documents as the General Partner may reasonably require
in connection with the issuance of REIT Shares upon exercise of the Exchange
Right.
(c)Notwithstanding the provisions of Section 8.5(a) and 8.5(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.5(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.5(b)) would (i) result
in such Partner or any other person owning, directly or indirectly, REIT Shares
in excess of the Ownership Limit (as defined in the Articles of Incorporation
and calculated in accordance therewith), except as provided in the Articles of
Incorporation, (ii) result in REIT Shares being owned by fewer than 100 persons
(determined without reference to any rules of attribution), except as provided
in the Articles of Incorporation, (iii) result in the General Partner being
“closely held” within the meaning of Section 856(h) of the Code, or (iv) cause
the General Partner to own, directly or constructively, 9.9% or more of the
ownership interests in a tenant within the meaning of Section 856(d)(2)(B) of
the Code. The General Partner, in its sole and absolute discretion, may waive
the restriction on exchange set forth in this Section 8.5(c).
(d)Any Cash Amount to be paid to an Exchanging Partner pursuant to this Section
8.5 shall be paid on the Specified Exchange Date; provided, however, that the
General Partner may elect to cause the Specified Exchange Date to be delayed for
up to an additional 180 days to the extent required for the General Partner to
cause additional REIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount. Notwithstanding the foregoing, the General
Partner agrees to use its best efforts to cause the closing of the acquisition
of exchanged Common Units hereunder to occur as quickly as reasonably possible.





--------------------------------------------------------------------------------

Exhibit 10.1


(e)Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Exchange Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under Section
7704 of the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof (a “Restriction Notice”) to each of the Limited Partners, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid the Partnership being treated as a “publicly traded partnership” under
Section 7704 of the Code.
(f)Each Limited Partner covenants and agrees with the General Partner that all
Common Units delivered for exchange shall be delivered to the Partnership or the
General Partner, as the case may be, free and clear of all liens; and,
notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Common
Units which are or may be subject to any liens. Each Limited Partner further
agrees that, if any state or local property transfer tax is payable as a result
of the transfer of its Common Units to the Partnership or the General Partner,
such Limited Partner shall assume and pay such transfer tax.
ARTICLE 9
TRANSFERS OF LIMITED PARTNERHSIP INTERESTS
9.1Purchase for Investment.
(a)Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of its Partnership Interests is made
as a principal for its account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.
(b)Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.
9.2Restrictions on Transfer of Limited Partnership Interests.
(a)Subject to the provisions of Section 9.2(b), (c) and (d), no Limited Partner
may offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of its Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.
(b)No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(a) above or clause (c) below or a Transfer pursuant to Section 9.5 below) of
all of its Partnership Units pursuant to this Article 9 or pursuant





--------------------------------------------------------------------------------

Exhibit 10.1


to an exchange of all of its Common Units pursuant to Section 8.5. Upon the
permitted Transfer or redemption of all of a Limited Partner’s Partnership
Interest, such Limited Partner shall cease to be a Limited Partner.
(c)Subject to Section 9.2(d), (e) and (f) below, a Limited Partner may Transfer,
with the consent of the General Partner, all or a portion of its Partnership
Units to (i) a parent or parent’s spouse, natural or adopted descendant or
descendants, spouse of such descendant, or brother or sister, or a trust created
by such Limited Partner for the benefit of such Limited Partner and/or any such
Person(s), of which trust such Limited Partner or any such Person(s) is a
trustee, (ii) a corporation controlled by a Person or Persons named in (i)
above, or (iii) if the Limited Partner is an entity, its beneficial owners.
(d)No Limited Partner may effect a Transfer of its Limited Partnership Interest,
in whole or in part, if, in the opinion of legal counsel for the Partnership,
such proposed Transfer would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).
(e)No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or (iii)
such transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code.
(f)No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the lender
will be required to enter into an arrangement with the Partnership and the
General Partner to exchange or redeem for the Cash Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.
(g)Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(h)Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.3Admission of Substitute Limited Partner.
(a)Subject to the other provisions of this Article 9, an assignee of the Limited
Partnership Interest of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee, or other recipient of any disposition of such
Limited Partnership Interest) shall be deemed admitted as a Limited Partner of
the Partnership only with the consent of the General Partner and upon the
satisfactory completion of the following:





--------------------------------------------------------------------------------

Exhibit 10.1


(i)The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.
(iii)The assignee shall have delivered a letter containing the representation
set forth in Section 9.1(a) hereof and the agreement set forth in Section 9.1(b)
hereof.
(iv)If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.
(v)The assignee shall have executed a power of attorney containing the terms and
provisions set forth in Section 8.2 hereof.
(vi)The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.
(b)For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.
9.4Rights of Assignees of Partnership Interests.
(a)Subject to the provisions of Sections 9.1 and 9.2 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.
(b)Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article 9 to the





--------------------------------------------------------------------------------

Exhibit 10.1


same extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.
9.5Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.
9.6Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
ARTICLE 10
ADMISSION OF ADDITIONAL LIMITED PARTNERS
10.1Admission of Additional Limited Partners. No Person shall be admitted as an
Additional Limited Partner without the consent of the General Partner, which
consent shall be given or withheld in the General Partner's sole and absolute
discretion. A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement or who exercises an option to receive Partnership
Units shall be admitted to the Partnership as an Additional Limited Partner only
with the consent of the General Partner and only upon furnishing to the General
Partner (i) evidence of acceptance in form satisfactory to the General Partner
of all of the terms and conditions of this Agreement, including, without
limitation, the power of attorney granted in Section 8.2 and (ii) such other
documents or instruments as may be required in the discretion of the General
Partner to effect such Person's admission as an Additional Limited Partner. The
admission of any Person as an Additional Limited Partner shall become effective
on the date upon which the name of such Person is recorded on the books and
records of the Partnership, following the consent of the General Partner to such
admission.
10.2Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Fiscal Year, then Net Income, Net Losses, each





--------------------------------------------------------------------------------

Exhibit 10.1


item thereof and all other items allocable among Partners and assignees for such
Fiscal Year shall be allocated among such Additional Limited Partner and all
other Partners and assignees by taking into account their varying interests
during the Fiscal Year in accordance with Section 706(d) of the Code, using the
interim closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Losses, and each item thereof would be
prorated based upon the applicable period selected by the General Partner).
Solely for purposes of making such allocations, each of such items for the
calendar month in which an admission of any Additional Limited Partner occurs
shall be allocated among all the Partners and assignees including such
Additional Limited Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and assignees other than the Additional Limited Partner,
and all Distributions of Cash thereafter shall be made to all the Partners and
assignees including such Additional Limited Partner.
10.3Amendment of Agreement and Certificate of Limited Partnership. For the
admission to the Partnership of any Partner, the General Partner shall take all
steps necessary and appropriate under the Act to amend the records of the
Partnership and, if necessary, to prepare as soon as practical an amendment of
this Agreement (including an amendment to the Partner Registry) and, if required
by law, shall prepare and file an amendment to the Certificate of Limited
Partnership and may for this purpose exercise the power of attorney granted
pursuant to Section 8.2 hereof.
ARTICLE 11
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
11.1Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports, (d)
copies of this Agreement and amendments thereto and any financial statements of
the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.
11.2Custody of Partnership Funds; Bank Accounts.
(a)All funds of the Partnership not otherwise invested shall be deposited in one
or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 11.2(b).





--------------------------------------------------------------------------------

Exhibit 10.1


11.3Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
11.4Annual Tax Information and Report. Within 90 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.
11.5Partnership Representative; Tax Elections; Special Basis Adjustments.
(a)The General Partner is hereby designated as the “tax matters partner” for the
Partnership pursuant to Section 6231(a)(7) of the Code, and, with respect to the
Partnership's taxable years beginning on or after January 1, 2018, the
“partnership representative” of the Partnership within the meaning of Section
6223(a) of the Code. If any state or local tax law provides for a tax matters
partner / partnership representative or person having similar rights, powers,
authority or obligations, the person designated above shall also serve in such
capacity (in any such federal, state or local capacity, the “Partnership
Representative”). The General Partner may name a replacement Partnership
Representative at any time; provided, however, that the designated Partnership
Representative shall serve as the Partnership Representative until resignation,
death, incapacity, or removal. In such capacity, the Partnership Representative
shall have all of the rights, authority and power, and shall be subject to all
of the obligations, of a tax matters partner / partnership representative to the
extent provided in the Code and the Regulations, and the Partners hereby agree
to be bound by any actions taken by the Partnership Representative in such
capacity. The Partnership Representative shall represent the Partnership in all
tax matters to the extent allowed by law. Without limiting the foregoing, the
Partnership Representative is authorized and required to represent the
Partnership (at the Partnership’s expense) in connection with all examinations
of the Partnership’s affairs by tax authorities, including administrative and
judicial proceedings, and to expend Partnership funds for professional services
and costs associated therewith. Any decisions made by the Partnership
Representative, including, without limitation, whether or not to settle or
contest any tax matter, and the choice of forum for any such contest, and
whether or not to extend the period of limitations for the assessment or
collection of any tax, shall be made in the Partnership Representative’s sole
discretion. The Partnership Representative (i) shall have the sole authority to
make any elections on behalf of the Partnership permitted to be made pursuant to
the Code or the Regulations promulgated thereunder and (ii) may, in its sole
discretion, make an election on behalf of the Partnership under Sections 6221(b)
or 6226 of the Code as in effect for the first fiscal year beginning on or after
January 1, 2018 and thereafter, (iii) may request a modification to any
assessment of an imputed underpayment, including a modification for any Partner
who is a real estate investment trust or regulated investment company as defined
in Sections 586 and 851, respectively, based on such Partner making a deficiency
dividend pursuant to Section 860 and a modification based on the tax-exempt
status of a reviewed year Partner, and (iv) may take all actions the Partnership
Representative deems necessary or appropriate in connection with the foregoing.
The Partnership Representative shall be reimbursed and indemnified by the
Partnership for all claims, liabilities, losses, costs, damages and expenses,
and for reasonable legal and accounting fees, incurred in connection with the
performance of its duties as Partnership Representative in accordance with the
terms hereof, unless the actions of the Partnership Representative constitute
gross negligence or intentional misconduct.
(b)Each Partner hereby covenants to cooperate with the Partnership
Representative and to do or refrain from doing any or all things reasonably
requested by the Partnership Representative with





--------------------------------------------------------------------------------

Exhibit 10.1


respect to examinations of the Partnership’s affairs by tax authorities
(including, without limitation, promptly filing amended tax returns and promptly
paying any related taxes, including penalties and interest) and shall provide
promptly and update as necessary at any times requested by the Partnership
Representative, all information, documents, self-certifications, tax
identification numbers, tax forms, and verifications thereof, that the
Partnership Representative deems necessary in connection with (1) any
information required for the Partnership to determine the application of
Sections 6221-6235 of the Code to the Partnership; (2) an election by the
Partnership under Section 6221(b) or 6226 of the Code, and (3) an audit or a
final adjustment of the Partnership by a tax authority. The Partnership and the
Partners hereby agree and acknowledge that (i) the actions of the Partnership
Representative in connection with examinations of the Partnership’s affairs by
tax authorities shall be binding on the Partnership and the Partners; and (ii)
neither the Partnership nor the Partners have any right to contact the IRS with
respect to an examination of the Partnership or participate in an audit of the
Partnership or proceedings under Sections 6221-6235 of the Code.
(c)The Partners acknowledge that the Partnership intends to elect the
application of Section 6221(b) of the Code (the “Opt-out Election”) for its
first taxable year beginning on or after January 1, 2018 and for each Fiscal
Year thereafter. If the Partnership is not eligible to make such election, the
Partners acknowledge that the Partnership intends to elect the application of
Section 6226 of the Code (the “Push-out Election”) for its first taxable year
beginning on or after January 1, 2018 and for each Fiscal Year thereafter. This
acknowledgement applies to each Partner whether or not the Partner owns a
Partnership Interest in both the reviewed year and the year of the tax
adjustment. If the Partnership elects the application of Section 6226 of the
Code, the Partners shall take into account and report to the IRS (or any other
applicable tax authority) any adjustment to their tax items for the reviewed
year of which they are notified by the Partnership in a written statement, in
the manner provided in Section 6226(b), whether or not the Partner owns a
Partnership Interest at such time. Any Partner that fails to report its share of
such adjustments on its tax return, shall indemnify and hold harmless the
Partnership, the General Partner, the Partnership Representative, and each of
their Affiliates from and against any and all liabilities related to taxes
(including penalties and interest) imposed on the Partnership as a result of the
Partner’s failure. In addition, each Partner shall indemnify and hold the
Partnership, the General Partner, the Partnership Representative, and each of
their Affiliates harmless from and against any and all liabilities related to
taxes (including penalties and interest) imposed on the Partnership (i) pursuant
to Section 6221 of the Code, which liabilities relate to adjustments that would
have been made to the tax items allocated to such Partner had such adjustments
been made for a tax year beginning prior to January 1, 2018 (and assuming that
the Partnership had not made an election to have Section 6221 of the Code apply
for such earlier tax years) and (ii) resulting from or attributable to such
Partner’s failure to comply with the preceding subsection (b) or this subsection
(c). Each Partner acknowledges and agrees that no Partner shall have any claim
against the Partnership, the General Partner, the Partnership Representative, or
any of their Affiliates for any tax, penalties or interest resulting from the
Partnership’s election under Section 6226 of the Code.
(d)If the Partnership does not make an election under Section 6226 of the Code,
the amount of any imputed underpayment assessed upon the Partnership, pursuant
to Code Section 6232, attributable to a Partner (or former Partner), as
reasonably determined by the Partnership Representative, shall be treated as a
withholding tax with respect to such Partner. To the extent any portion of such
imputed underpayment cannot be withheld from a current distribution, any such
Partner (or former Partner) shall be liable to the Partnership for the amount
that cannot be withheld and agrees to pay such amount to the Partnership. Any
such amount withheld or any such payment shall not be treated as a Capital
Contribution for purposes of any provision herein that affects distributions to
the Partners and any amount not paid by





--------------------------------------------------------------------------------

Exhibit 10.1


any such Partner (or former Partner) at the time reasonably requested by the
Partnership Representative shall accrue interest at the rate set by the IRS for
the underpayment of federal taxes, compounded quarterly, until paid.
(e)The provisions of this Section 10 shall survive the termination of the
Partnership, the termination of this Agreement and, with respect to any Partner,
the transfer or assignment of any portion of such Partner’s Partnership
Interest.
(f)The Partnership Representative shall keep the Partners reasonably informed as
to the status of any tax investigations, audits, lawsuits or other judicial or
administrative tax proceedings and shall promptly copy all other Partners on any
correspondence to or from the IRS or applicable state, local or foreign tax
authority relating to such proceedings. The Partnership Representative shall
inform the IRS, as promptly as possible upon the commencement of any examination
or proceeding, of the tax-exempt status of any Partners and shall take any
actions or refrain from taking any action to the extent necessary to preserve
the tax-exempt status of such Partners and shall afford such Partners tax-free
treatment, to the extent permissible under the Code. The Partnership
Representative has an obligation to perform its duties as the Partnership
Representative in good faith and in such manner as will serve the best interests
of the Partnership and all of the Partners.
(g)The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership as provided in Section 709 of the Code.
11.6Reports Made Available to Limited Partners.
(a)As soon as practicable after the close of each fiscal quarter (other than the
last quarter of the fiscal year), upon written request by a Limited Partner to
the General Partner, the General Partner will make available, without cost, to
each Limited Partner a quarterly report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal quarter,
presented in accordance with generally accepted accounting principles. As soon
as practicable after the close of each fiscal year, upon written request by a
Limited Partner to the General Partner, the General Partner will make available,
without cost, to each Limited Partner an annual report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal year, presented in accordance with generally accepted accounting
principles.
(b)Any Partner shall further have the right to a private audit of the books and
records of the Partnership at the expense of such Partner, provided such audit
is made for Partnership purposes and is made during normal business hours.
ARTICLE 12
AMENDMENT OF AGREEMENT; MERGER
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.1(b), (c) or (d) hereof;
provided, however, that the following amendments and any other merger or
consolidation of the Partnership shall require the consent of a majority in
interest of the Limited Partners:





--------------------------------------------------------------------------------

Exhibit 10.1


(a)any amendment affecting the operation of the Exchange Right (except as
provided in Section 8.5(d) or 7.1(c) hereof) in a manner adverse to the Limited
Partners;
(b)any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of additional Partnership Interests pursuant to Section 4.3
hereof;
(c)any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Interests pursuant to Section 4.3 hereof; or
(d)any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.
ARTICLE 13
GENERAL PROVISIONS
13.1Notices. All communications required or permitted under this Agreement shall
be in writing and shall be deemed to have been given when delivered personally
or upon deposit in the United States mail, registered, postage prepaid return
receipt requested, to the Partners at the addresses set forth in Exhibit A
attached hereto; provided, however, that any Partner may specify a different
address by notifying the General Partner in writing of such different address.
Notices to the Partnership shall be delivered at or mailed to its specified
office.
13.2Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.
13.3Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.
13.4Severability. If any provision of this Agreement shall be declared illegal,
invalid, or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Agreement (to the extent permitted by law) and
in any event such illegality, invalidity or unenforceability shall not affect
the remainder hereof.
13.5Entire Agreement. This Agreement and exhibits attached hereto constitute the
entire Agreement of the Partners and supersede all prior written agreements and
prior and contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.
13.6Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
13.7Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.





--------------------------------------------------------------------------------

Exhibit 10.1


13.8Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
13.9Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that
causes of action for violations of federal or state securities laws shall not be
governed by this Section 13.9.





--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Fifth Amended and Restated Limited Partnership Agreement, all as of the
30th day of April, 2019.
 
 
 
 
GENERAL PARTNER:
 
 
 
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
 
By:    /s/ Michael J. Escalante
 
 Michael J. Escalante, Chief Executive Officer
 
 
 
LIMITED PARTNERS:
 
 
 
By: GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., as Attorney-in-Fact for the
Limited Partners holding Partnership Units
 
 
 
By:    /s/ Michael J. Escalante
 
Michael J. Escalante, Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT A
General Partner and Limited Partner Capital Contributions,
Redemption Value and Percentage Interests as of
April 30, 2019
 
Name
 
Agreed Value of
Capital Contribution
 
Redemption Value of
Capital Contribution
 
Partnership
Units and Class of Units
 
Percentage
Interest*
GENERAL PARTNER:
 
 
 
 
 
 
 
 
Griffin Capital Essential Asset REIT II, Inc.
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
 
$
23,593,253
 
 
$
23,579,641
 
 
2,845,534
 
 
1.00
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AFFILIATED LIMITED PARTNERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Griffin Capital, LLC
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
 
$           230,000,000
 
$              230,000,000
 
     24,033,510
 
8.45
%
 
 
 
 
 
 
 
 
 
Griffin Capital Essential Asset REIT II, Inc.
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
 
$
2,031,619,544
 
 
$
2,031,633,156
 
 
250,017,889
 
 
87.86
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Various others
 
$
32,802,685
 
 
$
32,308,532
 
 
3,427,005
 
 
1.20
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UNAFFILIATED LIMITED PARTNERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Various
 
$
41,309,770
 
 
$
40,442,801
 
 
4,229,504
 
 
1.49
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$
2,359,325,252
 
 
$
2,357,964,130
 
 
284,553,442
 
 
100
%



* Percentage Interest is based on the weighted average amount of all classes of
units outstanding.







--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT B
NOTICE OF EXERCISE OF EXCHANGE RIGHT
In accordance with Section 8.5 of the Fifth Amended and Restated Limited
Partnership Agreement (the “Agreement”) of Griffin Capital Essential Asset
Operating Partnership, L.P., the undersigned hereby irrevocably (i) presents for
exchange _______ Common Units in Griffin Capital Essential Asset Operating
Partnership, L.P. in accordance with the terms of the Agreement and the Exchange
Right referred to in Section 8.5 thereof, (ii) surrenders such Common Units and
all right, title and interest therein, and (iii) directs that the Cash Amount or
REIT Shares Amount (as defined in the Agreement) as determined by the General
Partner deliverable upon exercise of the Exchange Right be delivered to the
address specified below, and if REIT Shares (as defined in the Agreement) are to
be delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below.
 
 
 
 
Dated: ________________, ___________
 
 
 
 
 
(Name of Limited Partner)
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Signature Guaranteed by:
 
 
 
 
 
 
 
 
 
If REIT Shares are to be issued, issue to:
 
 
 
Name:
 
 
 
 
 
 
 
Social Security or Tax I.D. Number:
 
 
 
 








--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT C
DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES, RESTRICTIONS, QUALIFICATIONS AND
LIMITATIONS OF THE SERIES A CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED
PARTNERSHIP INTERESTS
The following are the terms of the Series A Cumulative Perpetual Convertible
Preferred Partnership Interests (the “Series A Preferred Units”) established
pursuant to this Designation of Rights, Powers, Privileges, Restrictions,
Qualifications and Limitations of the Series A Cumulative Perpetual Convertible
Preferred Partnership Interests (the “Designation of Rights”):
(1)Designation and Number. The number of authorized Series A Preferred Units is
10,000,000.
(2)Rank. The Series A Preferred Units will, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, rank:
(a) senior to the Common Units and to any other class or series of equity
securities issued by the Partnership the terms of which specifically provide
that such class or series ranks, with respect to distribution rights and/or
rights upon liquidation, dissolution or winding up of the Partnership, junior to
the Series A Preferred Units; (b) on a parity with any other class or series of
equity securities issued by the Partnership the terms of which specifically
provide that such class or series ranks, with respect to distribution rights
and/or rights upon liquidation, dissolution or winding up of the Partnership, on
a parity with the Series A Preferred Units; and (c) junior to any other class or
series of equity securities issued by the Partnership the terms of which
specifically provide that such class or series ranks, with respect to
distribution rights and/or rights upon liquidation, dissolution or winding up of
the Partnership, senior to the Series A Preferred Units. For the avoidance of
doubt, debt securities of the Partnership which are outstanding and convertible
into or exchangeable for equity securities of the Partnership or any other debt
securities of the Partnership do not constitute a class or series of equity
securities for purposes of this Section 2.
(3)Distributions.
(a)Subject to the preferential rights of the holders of any class or series of
equity securities issued by the Partnership ranking senior to the Series A
Preferred Units as to distributions, holders of the Series A Preferred Units are
entitled to receive, when and if authorized by the General Partner and declared
by the Partnership, out of funds of the Partnership legally available for the
payment of distributions, cumulative cash distributions: (i) at a rate equal to
one-fourth (1/4) of the then applicable Distribution Rate on the Liquidation
Amount with respect to each Distribution Period (other than the Initial
Distribution Period), payable quarterly in arrears on each Distribution Payment
Date, and (ii) with respect to the Initial Distribution Period, on the first
Distribution Payment Date after the date of issuance, an amount equal to the
then applicable Distribution Rate multiplied by the number of days from the date
of issuance to the last day of the Initial Distribution Period (inclusive)
divided by 360.
(b)If any Distribution Payment Date is not a Business Day, then the distribution
which would otherwise have been payable on such Distribution Payment Date may be
paid on the next succeeding Business Day with the same force and effect as if
paid on such Distribution Payment Date, and no interest or additional
distributions or other sums shall accrue on the amount so payable from such
Distribution Payment Date to such next succeeding Business Day.





--------------------------------------------------------------------------------

Exhibit 10.1


(c)The amount of distributions payable on the Series A Preferred Units on any
date prior to the end of a Distribution Period shall be computed on the basis of
a 360-day year consisting of four 90-day quarters, and actual days elapsed over
a 90-day quarter. Distributions shall be payable to holders of record as they
appear in the records of the Partnership at the close of business on the
applicable record date (each, a “Distribution Record Date”), which will be the
same date set for any quarterly distribution payable to holders of the Common
Units and other Preferred Units of the Partnership, or on such other date
designated by the General Partner for the payment of distributions that is not
more than 30 nor less than 10 days prior to the applicable Distribution Payment
Date.
(d)No distributions on the Series A Preferred Units shall be authorized by the
General Partner or paid or set apart for payment by the Partnership at any time
when the terms and provisions of any agreement of the Partnership relating to
any indebtedness of the Partnership or any agreement of the Partnership relating
to any securities that are senior to the Series A Preferred Units, prohibit the
authorization, payment or setting apart for payment thereof or provide that the
authorization, payment or setting apart for payment thereof would constitute a
breach of the agreement or a default under the agreement, or if the
authorization, payment or setting apart for payment shall be restricted or
prohibited by law.
(e)Except as provided in Section 3(g) below, unless full cumulative
distributions on the Series A Preferred Units for all past Distribution Periods
have been or contemporaneously are authorized and paid or authorized and a sum
sufficient for the payment thereof is set apart for payment, no distributions
(other than distributions paid in Common Units or equity securities ranking
junior to the Series A Preferred Units as to distributions and upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership, or
options, warrants or rights to subscribe for or purchase Common Units or such
junior equity securities) shall be authorized, declared or paid or set apart for
payment upon the Common Units or any other equity securities of the Partnership
ranking junior to or on a parity with the Series A Preferred Units as to
distributions, nor shall any Common Units or any other equity securities of the
Partnership ranking junior to or on a parity with the Series A Preferred Units
as to distributions be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such shares) by the Partnership except (i) by conversion
into or exchange for Common Units or such junior equity securities, (ii) by
redemption, purchase or other acquisition of Common Units or such junior equity
securities made for purposes of an incentive, benefit, share redemption program
or share purchase plan of the Partnership or any of its direct or indirect
subsidiaries, (iii) for redemptions, purchases or other acquisitions by the
Partnership, whether pursuant to any provision of the General Partner’s Articles
of Incorporation or otherwise, for the purpose of preserving the General
Partner’s status as a REIT for U.S. federal income tax purposes or (iv) for any
distributions by the General Partner required for it to maintain its status as a
REIT for U.S. federal income tax purposes.
(f)Any distribution payments made on the Series A Preferred Units shall first be
credited against the earliest accrued but unpaid distributions due with respect
to the Series A Preferred Units which remain payable.
(g)When full cumulative distributions for all past Distribution Periods are not
paid in full in cash (or a sum sufficient for such full payment is not so set
apart) upon the Series A Preferred Units and the equity securities of any other
class or series ranking on a parity as to distributions with the Series A
Preferred Units, then all distributions declared upon the Series A Preferred
Units and any such other class or series of equity securities (ranking on a
parity as to distributions with the Series A Preferred Units) shall be declared





--------------------------------------------------------------------------------

Exhibit 10.1


pro rata so that the amount of distributions authorized per share of the Series
A Preferred Units and such other classes or series of equity securities shall in
all cases bear to each other in the same ratio that accumulated, accrued and
unpaid distributions per share on the Series A Preferred Units and such other
class or series of equity securities (which shall not include any accumulation
in respect of unpaid distributions for prior distribution periods if such other
class or series does not have a cumulative distribution) bear to each other.
(h)No interest, or sum of money in lieu thereof, shall be payable with respect
to any distribution payment or payments on Series A Preferred Units which may be
in arrears, and the holders of Series A Preferred Units are not entitled to any
distributions, whether payable in cash, securities or other property, in excess
of the full cumulative distributions described in this Section 3. Subject to the
provisions of this Section 3, such distributions (payable in cash, securities or
other property) as may be determined by the General Partner may be declared and
paid on any securities of the Partnership from time to time out of any funds
legally available for such payment, and holders of Series A Preferred Units
shall not be entitled to participate in any such distributions.
(i)The Partnership shall remain entitled to receive and retain any interest or
other earnings on any money set apart for the payment of distributions on Series
A Preferred Units and holders thereof shall have no claim to such interest or
other earnings. To the extent permitted by applicable law, any funds for the
payment of distributions on Series A Preferred Units which have been set apart
by the Partnership and which remain unclaimed by the holders of the Series A
Preferred Units entitled thereto on the first anniversary of the applicable
Distribution Payment Date, or other distribution payment date, shall revert and
be repaid to the general funds of the Partnership, and thereafter the holders of
the Series A Preferred Units entitled to the funds which have reverted or been
repaid to the Partnership shall look only to the general funds of the
Partnership for payment, without interest or other earnings thereon.
(j)Any cash distributions paid in respect of Series A Preferred Units, including
any portion thereof which the Partnership elects to designate as “capital gain
dividends” (as defined in Section 857 (or any successor provision) of the
Internal Revenue Code) or as a return of capital, shall be credited to the
distributions on the Series A Preferred Units.
(4)Liquidation Preference.
(a)Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership (referred to herein as a “liquidation”), the holders of the
Series A Preferred Units will be entitled to be paid out of the assets of the
Partnership legally available for distribution to its unitholders, after payment
of or provision for the debts and other liabilities of the Partnership,
liquidating distributions, in cash or property at its fair market value as
determined by the General Partner, in the amount, for each outstanding share of
Series A Preferred Units equal to the Liquidation Amount (the “Liquidation
Preference”), plus an amount equal to any accumulated and unpaid distributions
to the date of payment, before any distribution or payment is made to holders of
Common Units or any other class or series of equity securities of the
Partnership ranking junior to the Series A Preferred Units as to the
distribution of assets upon a liquidation but subject to the preferential rights
of holders of any class or series of equity securities of the Partnership
ranking senior to the Series A Preferred Units as to the distribution of assets
upon a liquidation. After payment of the full amount of the Liquidation
Preference to which they are entitled, plus an amount equal to any accumulated
and unpaid distributions to the date of payment, the holders of Series A
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.





--------------------------------------------------------------------------------

Exhibit 10.1


(b)In the event that, upon any liquidation of the Partnership, the available
assets of the Partnership are insufficient to pay the Liquidation Preference on
all outstanding Series A Preferred Units, plus an amount equal to any
accumulated and unpaid distributions to the date of such payment and any
corresponding amounts payable as liquidating distributions on all other classes
or series of equity securities of the Partnership ranking on a parity with the
Series A Preferred Units in the distribution of assets upon a liquidation, then
the holders of Series A Preferred Units and all other such equity securities of
the Partnership ranking on a parity with Series A Preferred Units shall share
ratably in any such distribution of assets in proportion to the full liquidating
distributions per share to which they would otherwise be respectively entitled.
(c)For purposes of this Section 4, neither the voluntary sale, lease, exchange,
transfer or conveyance (for cash, shares of stock, securities or other
consideration) of all or substantially all of the property or assets of the
Partnership to, nor the merger or consolidation or any other business
combination of the Partnership with or into or with any other entity or the
merger or consolidation of any other entity into or with the Partnership or a
statutory unit exchange by the Partnership, shall be deemed to be a liquidation.
Upon a Change of Control, if the Series A Preferred Units are not redeemed or
converted as provided in Sections 5 or 6 hereof, respectively, then the
Partnership will cause any acquirer of the Partnership to assume the obligations
set forth in this Designation of Rights and be subject to the terms and
conditions set forth therein. And, notwithstanding the foregoing, if such
assumption is not permitted by law, the Partnership shall take any actions under
its control necessary to cause the acquirer to issue securities of the acquirer
with substantially similar contractual rights as those contained in this
Designation of Rights (including the inclusion of a provision in the relevant
merger or consolidation agreement requiring the acquirer to issue securities of
the acquirer with substantially similar contractual rights as those contained in
this Designation of Rights).
(d)In determining whether a distribution (other than upon voluntary or
involuntary liquidation), by dividend, redemption or other acquisition of shares
of equity securities of the Partnership or otherwise, is permitted under
applicable law, amounts that would be needed, if the Partnership were to be
dissolved at the time of the distribution, to satisfy the preferential rights
upon dissolution of holders of the Series A Preferred Units shall not be added
to the Partnership’s total liabilities.
(e)Written notice of any liquidation, stating the payment date or dates when,
and the place or places where, the amounts distributable in such circumstances
shall be payable, shall be given by first class mail, postage prepaid, not less
than 30 nor more than 60 days prior to the payment date stated therein to each
record holder of the Series A Preferred Units at the respective address of such
holders as the same shall appear on the stock transfer records of the
Partnership.
(5)Redemption.
(a)The Partnership may redeem the Series A Preferred Units, in whole or in part
at the option of the Partnership upon the date of, and on any date after, the
earliest to occur of (i) five years from the First Issuance Date or (ii) the
First Triggering Event, at a per share redemption price in cash equal to the
Liquidation Amount (the “Redemption Price”), plus any accumulated and unpaid
distributions on the Series A Preferred Units up to the Redemption Date (as
defined below), plus, in the case of a redemption pursuant to Section 5(a)(ii)
that occurs on or after the date of the First Triggering Event, but before the
date that is five years from the First Issuance Date, the Redemption Fee. If
fewer than all of the outstanding Series A Preferred





--------------------------------------------------------------------------------

Exhibit 10.1


Units are to be redeemed, the Partnership shall determine the number of Series A
Preferred Units to be redeemed on a pro rata basis (as nearly as practicable
without creating any fractional shares), by lot or in such other manner as
determined by the Partnership to be fair and equitable to holders of Series A
Preferred Units.
(b)If the General Partner fails by August 1, 2023 to list either REIT Shares or
the Series A Preferred Stock on a National Securities Exchange, the Partnership
shall redeem, at the option of the holder of the Series A Preferred Units on or
on any date following August 1, 2023, such holder’s Series A Preferred Units, at
the Redemption Price, plus any accumulated and unpaid distributions on the
Series A Preferred Units up to the Redemption Date (as defined below) (the
“Mandatory Redemption Right”); provided, however, that no holder of the Series A
Preferred Units shall have a Mandatory Redemption Right under this Section 5(b)
if the General Partner lists REIT Shares or the Series A Preferred Stock on a
National Securities Exchange prior to or on August 1, 2023.
(c)Notwithstanding anything to the contrary contained in this Designation of
Rights, except as otherwise provided herein, the redemption provisions of the
Series A Preferred Units do not in any way limit the Partnership’s right or
ability to purchase, from time to time either at a public or a private sale,
Series A Preferred Units at such price or prices as the Partnership may
determine, subject to the provisions of applicable law.
(d)If, prior to the Conversion Date (as defined below), the Partnership has
provided notice of its election to redeem some or all of the Series A Preferred
Units pursuant to Section 5(a), or the Partnership has received a notice of its
obligation to redeem the Series A Preferred Units pursuant to Section 5(b), the
holders of the Series A Preferred Units will not have a Conversion Right (as
defined below) with respect to the Series A Preferred Units called or put for
redemption.
(e)Notice of a redemption pursuant to Section 5(a) will be mailed by the
Partnership, postage prepaid, not less than 15 Business Days prior to the
Redemption Date, addressed to the respective holders of the Series A Preferred
Units to be redeemed at their respective addresses as they appear on the books
of the Partnership. Each notice shall state: (i) the redemption date for the
Series A Preferred Units being redeemed (the “Redemption Date”); (ii) the number
of Series A Preferred Units to be redeemed; (iii) the Redemption Price; (iv) the
place or places where certificates representing such Series A Preferred Units
are to be surrendered for payment of the Redemption Price; and (v) that
distributions on the Series A Preferred Units to be redeemed will cease to
accumulate on such Redemption Date. No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series A Preferred Units except as to a holder to whom
notice was defective or not given.
(f)A holder of Series A Preferred Units desiring to exercise its Mandatory
Redemption Right under Section 5(b) hereof must deliver a written redemption
notice (the “Mandatory Redemption Notice”) in the form approved by the
Partnership, duly completed, to the Partnership by certified mail postage
prepaid to the Partnership’s principal office c/o the General Partner. The
Redemption Notice must state: (i) the number of Series A Preferred Units to be
redeemed by the Partnership; and (ii) that the Series A Preferred Units are to
be redeemed pursuant to Section 5(b) hereof. Upon receipt of a Mandatory
Redemption Notice, the Partnership, not less than 15 Business Days prior to the
Redemption Date, shall mail a notice to such holder which shall state: (i) the
Redemption Date; (ii) the place or places where certificates representing such
Series





--------------------------------------------------------------------------------

Exhibit 10.1


A Preferred Units are to be surrendered for payment of the Redemption Price; and
(iii) that distributions on the Series A Preferred Units to be redeemed will
cease to accumulate on such Redemption Date.
(g)On or after a Redemption Date, each holder of Series A Preferred Units to be
redeemed must present and surrender the certificates (or an affidavit of loss
and indemnity satisfactory to the Partnership), to the extent such units are
certificated, representing the Series A Preferred Units to the Partnership to be
redeemed at the place designated in the notice from the Partnership referenced
in (e) or (f) above, as the case may be, and thereupon the Redemption Price for
such Series A Preferred Units (and all accumulated and unpaid distributions to
but excluding the Redemption Date) will be paid to or on the order of such
holder by wire transfer pursuant to wire instructions provided by such holder
and each surrendered certificate, if any, will be canceled. If the Series A
Preferred Units to be redeemed are certificated, then in the event that fewer
than all the Series A Preferred Units are to be redeemed, a new certificate will
be issued representing the unredeemed Series A Preferred Units.
(h)Except as provided in the next sentence, from and after a Redemption Date,
all distributions on the Series A Preferred Units subject to such redemption
will cease to accumulate and all rights of the holders thereof, except the right
to receive the Redemption Price thereof (and all accumulated and unpaid
distributions to but excluding the Redemption Date), will cease and terminate
and such Series A Preferred Units shall not be deemed to be outstanding for any
purpose whatsoever. In the event that the Partnership defaults in the payment of
the Redemption Price for any Series A Preferred Units surrendered for redemption
pursuant to Section 5(a), such Series A Preferred Units shall continue to be
deemed to be outstanding for all purposes and to be owned by the respective
holders, and the Partnership shall promptly return any surrendered certificates
representing such Series A Preferred Units to such holders (although the failure
of the Partnership to return any such certificates to such holders shall in no
way affect the ownership of such Series A Preferred Units by such holders or
their rights thereunder) (and the holders of the Series A Preferred Units that
were not redeemed shall have no other remedy against the Partnership).
(i)At its election, the Partnership, prior to a Redemption Date, may irrevocably
deposit the Redemption Price of the Series A Preferred Units to be redeemed
pursuant to this Section 5 in trust for the holders of Series A Preferred Units
with a bank or trust company, in which case the Partnership shall send a notice
to the holders of Series A Preferred Units to be redeemed which shall (A) state
the date of such deposit, (B) specify the office of such bank or trust company
as the place of payment of the Redemption Price and (C) require the holder of
Series A Preferred Units to be redeemed to surrender the certificates, if any,
representing such Series A Preferred Units (or an affidavit of loss and
indemnity satisfactory to the Partnership) at such place on or about the date
fixed in the redemption notice (which may not be later than the Redemption Date)
against payment of the Redemption Price. Any monies so deposited which remain
unclaimed at the end of two years after the Redemption Date shall be returned by
such bank or trust company to the Partnership.
(6)Conversion Rights. The Series A Preferred Units are not convertible into or
exchangeable for any other property or securities of the Partnership, except as
provided in Articles 8 and 9 of the Agreement and in this Section 6.
(a)Subject to the Partnership’s redemption rights under Section 5, at the option
of the holder of Series A Preferred Units, any time after the earlier of (i)
five years from the First Issuance Date, or if the Second Issuance occurs, five
years from the Second Issuance Date or (ii) a Change of Control, such holder





--------------------------------------------------------------------------------

Exhibit 10.1


shall have the right to convert (the “Conversion Right”) any or all of the
holder's Series A Preferred Units into Common Units at a per share conversion
rate equal to the Liquidation Amount divided by the then Common Unit Fair Market
Value (the “Conversion Price”); provided, however, that no Series A Preferred
Units may be converted on any Conversion Date (as defined below) pursuant to
this Section 6 unless at least 1,000 Series A Preferred Units, in the aggregate,
are converted by one or more holders thereof.
(b)A holder of Series A Preferred Units desiring to exercise its Conversion
Right must deliver, on or before the close of business on the Conversion Date,
the certificates (if any) evidencing the Series A Preferred Units to be
converted, duly endorsed for transfer (or an affidavit of loss and indemnity
satisfactory to the Partnership), together with a written conversion notice (the
“Conversion Notice”) in the form approved by the Partnership, duly completed, to
the Partnership by certified mail postage prepaid to the Partnership’s principal
office c/o the General Partner. The Conversion Notice must state: (i) the date
the holder proposes to convert the Series A Preferred Units into Common Units
(the “Conversion Date”); provided, however, that the Conversion Date must be a
Business Day and may not be less than five nor more than 15 days after the date
the Conversion Notice is delivered to the Partnership, or in the event that
holders of 15% or more of the then outstanding Series A Preferred Unis provide a
Conversion Notice to the Partnership, the Conversion Date may not be less than
30 days after the date the Conversion Notice is delivered to the Partnership;
(ii) the number of Series A Preferred Units to be converted; and (iii) that the
Series A Preferred Units are to be converted pursuant to the applicable
provisions hereof. Subject to the terms of this Designation of Rights, the
Partnership’s obligation to convert the Series A Preferred Units shall be
extended for such period of time as may be reasonably necessary for the parties
to comply with the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
(c)No fractional Common Units will be issued upon the conversion of the Series A
Preferred Units in connection with a Conversion Right. Instead, the Partnership
will make a cash payment (computed to the nearest cent) equal to the value of
such fractional Common Unit based upon the Conversion Price.
(d)At the Partnership’s option, upon the exercise of the Conversion Right by a
holder of Series A Preferred Units and upon written notice to the holder
delivered not later than three Business Days prior to the Conversion Date, in
lieu of issuing the requisite number of Common Units to the converting holder of
Series A Preferred Units in accordance with Section 6(a) above, the Partnership
may elect to make a cash payment to the converting holder of Series A Preferred
Units in an amount equal to the product of (1) the Conversion Price and (2) the
number of Common Units that would have been otherwise issued to the converting
holder of Series A Preferred Units. In such a case, the holder shall only have
the right to such payment and shall cease to have any further rights as a
unitholder of the Partnership.
(e)Any conversion or redemption pursuant to this Section 6 shall be effective as
of the close of business on the Conversion Date. To the extent that any Series A
Preferred Units to be converted or redeemed pursuant to this Section 6 are
certificated, if fewer than all the units evidenced by any such certificate are
to be converted or redeemed, a new certificate shall be issued evidencing the
units that have not been converted or redeemed.
(f)Notwithstanding anything to the contrary contained herein, no holder of
Series A Preferred Units will be entitled to exercise a Conversion Right if (i)
in the opinion of counsel for the Partnership, the General Partner would no
longer qualify as a REIT or its status as a REIT may be compromised as a result
of such conversion; or (ii) such conversion would, in the opinion of counsel for
the Partnership, constitute





--------------------------------------------------------------------------------

Exhibit 10.1


or be likely to constitute a violation of applicable securities laws.
Notwithstanding the foregoing, upon the exercise of the Conversion Right by a
holder of Series A Preferred Units in accordance with Section 6 of this
Designation of Rights, the Partnership will use reasonable efforts to satisfy
the conditions set forth in Section 6(f)(i) and (ii) of this Designation of
Rights.
(g)The Partnership shall at all times reserve and keep available, free from
preemptive rights, out of the aggregate of its authorized and unissued Common
Units, solely for the purpose of effecting conversion of the Series A Preferred
Units, the full number of Common Units deliverable upon the conversion of all
outstanding Series A Preferred Units not theretofore converted into Common
Units.
(h)The Partnership shall pay any documentary stamp or similar issue or transfer
taxes required to be paid by the Partnership under applicable law in respect of
the issue or delivery of Common Units on conversion of Series A Preferred Units
pursuant hereto. The converting holder of the Series A Preferred Units shall pay
any documentary stamp or similar issue or transfer taxes required to be paid by
such holder of the Series A Preferred Units under applicable law in respect of
the issue or delivery of Common Units on conversion of Series A Preferred Units
pursuant hereto.
(7)In the event any Series A Preferred Units have been redeemed or repurchased
by the Partnership pursuant to Section 5 or 6 hereof or converted pursuant to
Section 6 hereof, or otherwise reacquired by the Partnership, the Units so
redeemed, repurchased, converted or reacquired shall become authorized but
unissued Preferred Units without further designation as to class or series,
available for future classification or reclassification by the General Partner
and issuance by the Partnership.
(8)Record Holders. The Partnership and the transfer agent for the Series A
Preferred Units may deem and treat the record holder of any Series A Preferred
Units as the true and lawful owner thereof for all purposes, and neither the
Partnership nor the transfer agent shall be affected by any notice to the
contrary.
(9)No Preemptive Rights. No holder of the Series A Preferred Units will, as a
holder of the Series A Preferred Units, have any preemptive rights to purchase
or subscribe for Common Units or any other security of the Partnership (whether
now or hereafter authorized).
(10)Notices to Holders. Unless otherwise provided herein or required by law,
notices to holders of Series A Preferred Units provided for in this Designation
of Rights shall be mailed to such holders by first class mail, postage pre-paid,
at the respective addresses as the same shall appear on the records of the
Partnership. Unless otherwise provided herein or required by law, any
requirements set forth in this Designation of Rights for public announcements or
publications by the Partnership may be satisfied if the subject matter thereof
is contained in (a) a document filed by the Partnership with, or furnished by
the Partnership to, the Securities and Exchange Commission and such filing is
available to be viewed by the public on the Securities and Exchange Commission’s
EDGAR system (or any successor system thereto) or (b) a press release submitted
by the Partnership for publication to Dow Jones & Corporation, Inc., Business
Wire. PR Newswire or Bloomberg Business News (or, if such organizations are not
in existence at the time of issuance of such press release, such other news or
press organization as is reasonably calculated to broadly disseminate the
relevant information to the public).
(11)Severability. If any of the preferences, conversion or other rights, voting
powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption of the Series A Preferred
Units is invalid, unlawful or incapable of being enforced by reason of any rule
of law or





--------------------------------------------------------------------------------

Exhibit 10.1


public policy, then, to the extent permitted by law, all other preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends or other distributions, qualifications or terms or conditions of
redemption of the Series A Preferred Units which can be given effect without the
invalid, unlawful or unenforceable preferences, conversion or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption of the Series A Preferred
Units shall remain in full force and effect and shall not be deemed dependent
upon any invalid, unlawful or unenforceable preferences, conversion or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the Series
A Preferred Units.
(12)Definitions.
“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York, New York and
Seoul, Korea are authorized or required by law, regulation or executive order to
close.
“Change of Control” will be deemed to have occurred with respect to the General
Partner on any date after the First Issuance Date on which the General Partner
is no longer managed directly or indirectly by GCC or any affiliate thereof,
except as a result of an Excepted Transaction.
“Common Unit Fair Market Value” means, with respect to any Conversion Date, the
fair market value thereof determined in good faith by the General Partner
consistent with its duties under applicable law after consultation with the
Partnership’s financial advisor, which approval may not be unreasonably withheld
or delayed.
“Distribution Payment Date” means January 15, April 15, July 15 and October 15
of each year.
“Distribution Period” means the period from and including any Distribution
Payment Date to, but excluding, the next Distribution Payment Date; provided,
however, the initial Distribution Period with respect to any Series A Preferred
Unit (the “Initial Distribution Period”) shall be the period from and including
the issuance date of such share to, but excluding, the next Distribution Payment
Date.
“Distribution Rate” shall be as follows:
(i)    6.55% from and after the First Issuance Date, or if the Second Issuance
occurs, 6.55% from and after the Second Issuance Date (the “Initial Rate”) until
the five year anniversary of the First Issuance Date, or if the Second Issuance
occurs, the five year anniversary of the Second Issuance Date (the “Reset
Date”), subject to paragraphs (iii) and (iv) below;
(ii)    6.75% from and after the Reset Date (the “Standard Reset Rate”), subject
to paragraphs (iii) and (iv) below;
(iii)    if the First Triggering Event occurs, 7.55% from and after August 2,
2020 until the Second Triggering Event if it occurs (provided that, if the
Listing Date occurs on or prior to February 2, 2021, the Distribution Rate shall
be the (1) the Initial Rate from and after the Listing Date until the Reset Date
and (2) the Standard Reset Rate from and after the Reset Date (provided further
that, if the Listing Date does not occur within six months following the First
Triggering Event, the Distribution Rate shall be 7.75% from and after the Reset
Date); or
(iv)    if the Second Triggering Event occurs, 8.05% from and after August 2,
2021 until the Reset Date and, 8.25% from and after the Reset Date.





--------------------------------------------------------------------------------

Exhibit 10.1


“Excepted Transaction” means a merger, sale of all or substantially all of the
voting securities or assets or similar transaction (i) between or among the
General Partner and one or more affiliates of GCC or other REITs managed
directly or indirectly by GCC or (ii) in which the General Partner becomes
internally managed by a substantial number of the GCC real estate management
team or by Persons that were or are affiliates of GCC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“First Triggering Event” will be deemed to have occurred if the Listing Date has
not occurred by August 1, 2020.
“First Issuance Date” means the first date on which any Series A Preferred Units
are issued.
“GCC” means Griffin Capital Company, LLC.
“Liquidation Amount” means $25.00 per Series A Preferred Unit.
“Listing Date” means the effective date of the listing by the General Partner at
the General Partner’s election of either REIT Shares or the Series A Preferred
Stock on a National Securities Exchange.
“National Securities Exchange” means any securities exchange registered with the
Securities and Exchange Commission pursuant to Section 6 of the Exchange Act.
“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
“Redemption Fee” means a fee comprising 1.5% of the Redemption Price.
“Second Issuance” means an issuance of any Series A Preferred Units that occurs
after the First Issuance Date.
“Second Issuance Date” means the date on which the Second Issuance occurs.
“Second Triggering Event” will be deemed to have occurred if the Listing Date
has not occurred by August 1, 2021.



